Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 1 of 96




          EXHIBIT 1
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 2 of 96



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                    VALDOSTA DIVISION

IN RE: FLOWERS FOODS INC.                                    )
DERIVATIVE LITIGATION                                        ) Master File No.: 7:18-cv-00084-WLS
                                                             )
                                                             )
This Document Relates To:                                    )
   ALL ACTIONS.                                              )
                                                             )
                                                             )


                     STIPULATION AND AGREEMENT OF SETTLEMENT

       This Stipulation and Agreement of Settlement (the “Stipulation”), dated October 28, 2019,

is made and entered into by and among the following Settling Parties (as defined herein)1, each by

and through their respective counsel: (1) plaintiffs to the Federal Derivative Action (William D.

Wrigley (“Wrigley”) and Stephen Goldberger (“Goldberger”)); (2) plaintiffs in the State

Derivative Action (the Margaret Cicchini Family Trust (the “Trust”) and Frank Garnier

(“Garnier”)); (3) the Shareholder Janet Lovette; (4) the Individual Defendants (George E. Deese,

Allen L. Shiver, R. Steven Kinsey, Karyl H. Lauder, Bradley K. Alexander, Rhonda O. Gass,

Benjamin H. Griswold, IV, Richard A. Lan, Margaret G. Lewis, Amos R. McMullian, Joseph

Vincent Shields, Jr., David V. Singer, James T. Spear, Melvin T. Stith, and C. Martin Wood, III);

and (5) nominal defendant Flowers Foods, Inc.

       This Stipulation, subject to the approval of the U.S. District Court for the Middle District

of Georgia, is intended by the Settling Parties fully, finally, and forever to compromise, resolve,

discharge, and settle the Released Claims and to result in the complete dismissal of the Federal

Derivative Action and the State Derivative Action with prejudice and the satisfaction of the




       1
           Capitalized terms (with a few exceptions) are defined in Section IV(1).


                                                         1
        Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 3 of 96



Shareholder Demand, upon the terms and subject to the conditions set forth herein, and without

any admission or concession as to the merits of any of the Settling Parties’ claims or defenses.

   I.      INTRODUCTION

           A. Factual Background

        According to its public filings, Flowers is the second-largest producer and marketer of

packaged bakery foods in the United States. Flowers operates through two segments: a direct-

store-delivery segment (the “DSD Segment”) and a warehouse delivery segment. The Company’s

DSD Segment represents approximately 85% of total sales and operates through a network of 39

bakeries and “independent distributors” that sell the Company’s products to retail and foodservice

customers across the United States.

        According to the allegations in the Actions and the Shareholder Demand, Flowers relies

heavily on an “Independent Distributor Model” to operate its DSD Segment. In utilizing this model,

Flowers has classified, and continues to classify, its independent distributors as “independent

contractors,” and thus the Company has not made certain benefit payments to the independent

distributors that they may have received if they had been classified as employees.

        The Plaintiffs and the Shareholder allege that, since July 2015, Flowers has faced nearly

two dozen lawsuits by distributors alleging they were misclassified as independent contractors

rather than as employees. The Plaintiffs and the Shareholder (collectively) further assert that the

Individual Defendants and certain Additional Identified Persons knowingly misclassified workers

as independent contractors in violation of the Fair Labor Standards Act.

        Specifically, the Plaintiffs and the Shareholder (collectively) claim, among other things, that

the Individual Defendants and certain Additional Identified Persons breached their fiduciary duties.

        Defendants deny the allegations in the Actions and the Shareholder Demand.




                                                  2
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 4 of 96



           B. Procedural Background

                    1. The Federal Derivative Action

       In accordance with Georgia law (O.C.G.A. § 14-2-742), on September 28, 2016 and

March 16, 2017, respectively, plaintiffs Goldberger and Wrigley each served separate litigation

demand letters on the Flowers Board of Directors. On November 30, 2016, counsel for Goldberger

entered into an agreement with counsel for Defendants tolling the deadline for Defendants to

respond to the demand under O.C.G.A. § 14-2-742 until ninety (90) days following a ruling on the

motion to dismiss in the related securities class action captioned In re Flowers Foods, Inc.

Securities Litigation, Case No. 7:16-cv-00222-WLS (M.D. Ga.) (the “Securities Action”). On

May 2, 2016, counsel for Wrigley entered into a similar tolling agreement (the “Tolling

Agreements”).

       The Court denied the motion to dismiss the Securities Action on March 23, 2018.

Thereafter, Wrigley and Goldberger each filed verified shareholder derivative complaints in the

U.S. District Court for the Middle District of Georgia on June 8, 2018 and June 14, 2018,

respectively.

       On June 22, 2018, Wrigley, Goldberger, and Defendants jointly moved the Court for an

order: (i) consolidating the actions; (ii) appointing Federman & Sherwood as lead counsel,

Holzer & Holzer, LLC as Liaison Counsel, and Wrigley as lead plaintiff; and (iii) deferring the

consolidated action pending a ruling on a motion for summary judgment in the Securities Action

or notification of settlement of the Securities Action. The Court issued the order granting that

motion on June 27, 2018.




                                               3
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 5 of 96



                     2. The State Derivative Action

       In accordance with Georgia law (O.C.G.A. § 14-2-742), plaintiffs Garnier and the Trust

each served litigation demand letters on the Board on May 24, 2018 and June 11, 2018,

respectively.

       On June 21, 2018, the Trust and Garnier both filed individual shareholder derivative actions

against the Individual Defendants in the Superior Court of Thomas County in the state of Georgia.

The Board had not responded to either of the litigation demand letters. On July 5, 2018, the Trust,

Garnier, and Defendants jointly moved the court for an order: (i) consolidating the actions;

(ii) appointing Pomerantz and Levi & Korsinsky as co-lead counsel, Ken Hodges Law as liaison

counsel, and the Trust and Garnier as lead plaintiffs; and (iii) deferring the consolidated action

pending a ruling on a motion for summary judgment in the Securities Action or notification of

settlement of the Securities Action. The court issued the order on July 12, 2018.

                     3. The Shareholder Demand

       By letter dated June 1, 2018, the Shareholder’s Counsel stated that Shareholder was a

Flowers shareholder, made certain demands upon the Defendants, and threatened to bring suit

derivatively on behalf of Flowers. The June 1, 2018 letter, among other things, demanded that the

Board commence a civil action against Defendants to redress their alleged breach of fiduciary duty.

Defendants’ Counsel responded to the June 1, 2018 letter on August 15, 2018 and stated that the

Company would address the demand in accordance with the process set forth in the deferral orders

entered in the State and Federal Derivative Actions. On April 3, 2019, the Company received a

letter from the Shareholder requesting to inspect certain corporate books, records, and documents

within the Company’s possession, custody, and control for the period beginning on February 7,

2013 through the present in order to investigate the potential wrongdoing, mismanagement, and

breaches of fiduciary duties described in the demand letter.


                                                4
          Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 6 of 96



                       4. Settlement Negotiations

          Consistent with the terms of the Tolling Agreements, beginning on August 16, 2018,

Defendants produced to Plaintiffs’ Counsel and Shareholder’s Counsel over 363,000 pages of

internal Company documents that it produced in the Securities Action, as well as transcripts of

depositions taken in the Securities Action.

          On March 15, 2019, Plaintiffs’ Counsel submitted a detailed and confidential settlement

demand letter to Defendants’ Counsel outlining a proposed framework for settlement, which

included, inter alia, detailed proposed corporate governance reforms.          On April 21, 2019,

Shareholder’s Counsel sent a detailed and confidential settlement demand letter to Defendants’

Counsel that also included proposed corporate governance reforms. Upon receipt of Plaintiffs’ and

Shareholder’s settlement demands, the Settling Parties engaged in good faith, arm’s-length

negotiations. This negotiation included two full day in-person mediations (the “Mediations”)

overseen by Robert A. Meyer of JAMS Mediation, Arbitration and ADR Services. The first

Mediation was held on April 29, 2019 in New York, New York. Though the first Mediation did

not result in a resolution to the Actions and the Shareholder Demand, the Settling Parties continued

their negotiations throughout the following months.           A second Mediation was held on

September 13, 2019 in Los Angeles, California. At the conclusion of this Mediation, the Settling

Parties reached an agreement on all material terms of the Settlement and executed a term sheet to

that effect.

    II.        PLAINTIFFS’ COUNSELS’ AND SHAREHOLDER’S COUNSEL’S
               INVESTIGATION AND RESEARCH, PLAINTIFFS’ CLAIMS, AND THE
               BENEFIT OF SETTLEMENT

          Plaintiffs’ Counsel and Shareholder’s Counsel asserts that they conducted an investigation

relating to the claims and the underlying events alleged in the respective Actions and the

Shareholder Demand to which their clients are parties, including, but not limited to: (i) reviewing


                                                  5
        Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 7 of 96



and analyzing the Company’s public filings with the SEC, press releases, announcements,

transcripts of investor conference calls, and news articles; (ii) reviewing and analyzing the

investigations in publicly-available pleadings against the Company related to the allegations in the

Actions and the Shareholder Demand; (iii) reviewing and analyzing the allegations contained in

the related Securities Class Action; (iv) researching, drafting, and serving the shareholder

demands; (v) researching, drafting, and filing shareholder derivative complaints; (vi) reviewing

the 363,000 pages of internal corporate documents and deposition transcripts produced to Plaintiffs

and Shareholder by Flowers in connection with settlement negotiations; (vii) researching the

applicable law with respect to the claims asserted (or which could be asserted) in the Actions and

the Shareholder Demand and the potential defenses thereto; (viii) researching corporate

governance issues; (ix) the preparation and submission of detailed settlement demands and

mediation statements in connection with the Mediations; (x) attending two in-person, full-day

Mediations in both New York, New York and Los Angeles, California; and (xi) engaging in

extensive settlement discussions with the Mediator and counsel for the Defendants.

       Plaintiffs’ Counsel and Shareholder’s Counsel believe that the claims asserted in the

Actions and the Shareholder Demand have merit and that their investigation supports the claims

asserted. Without conceding the merit of any of Defendants’ defenses or the lack of merit of any

of their own allegations, and in light of the benefits of the settlement as well as to avoid the

potentially protracted time, expense, and uncertainty associated with continued litigation,

including potential trials and appeals, Plaintiffs and Shareholder have concluded that it is desirable

that the Actions and the Shareholder Demand be fully and finally settled in the manner and upon

the terms and conditions set forth in this Stipulation. Plaintiffs, Shareholder, Plaintiffs’ Counsel,

and Shareholder’s Counsel recognize the significant risk, expense, and length of continued




                                                  6
          Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 8 of 96



proceedings necessary to prosecute the Actions and the Shareholder Demand against the Individual

Defendants through trials and possible appeals. Plaintiffs’ Counsel and Shareholder’s Counsel

also have taken into account the uncertain outcome and the risk of any litigation, especially

complex litigation such as the Actions and litigation contemplated by the Shareholder Demand, as

well as the difficulties and delays inherent in such litigation. Based on their evaluation, and in

light of the benefits conferred upon the Company and its shareholders as a result of the Settlement,

Plaintiffs, Shareholder, Plaintiffs’ Counsel, and Shareholder’s Counsel have determined that the

Settlement is in the best interests of Plaintiffs, Shareholder, Flowers, and the Current Flowers

Stockholders, and have agreed to settle the Actions and the Shareholder Demand upon the terms

and subject to the conditions set forth herein. Further, the Board, in its business judgment,

approves the Settlement, and each of its terms, as fair, just, and adequate, and in the best interests

of Flowers and the Current Flowers Stockholders.

   III.      DEFENDANTS’ DENIALS OF WRONGDOING AND LIABILITY

          The Individual Defendants have denied, and continue to deny, each and every claim and

contention alleged by Plaintiffs in the Actions and Shareholder in the Shareholder Demand. The

Individual Defendants affirm that they have acted properly, lawfully, and in full accord with their

fiduciary duties at all times. Further, the Individual Defendants have denied expressly, and

continue to deny, all allegations of wrongdoing, fault, liability, or damage against them arising out

of any of the conduct, statements, acts, or omissions alleged, or that could have been alleged, in

the Actions or the Shareholder Demand. The Individual Defendants deny that they have ever

committed or attempted to commit any violations of law, any breach of fiduciary duty owed to

Flowers or its shareholders, or any wrongdoing whatsoever. Had the terms of this Stipulation not

been reached, the Individual Defendants would have continued to contest vigorously Plaintiffs’

and Shareholder’s allegations, and the Individual Defendants maintain that they had and have


                                                  7
         Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 9 of 96



meritorious defenses to all claims alleged in the Actions and the Shareholder Demand. Without

admitting the validity of any of the claims that Plaintiffs and Shareholder have asserted in the

Actions and the Shareholder Demand, or any liability with respect thereto, Defendants have

concluded that it is desirable that the claims be settled on the terms and subject to the conditions

set forth herein. Defendants are entering into this Settlement because it will eliminate the

uncertainty, distraction, disruption, burden, and expense of further litigation of the Actions and the

Shareholder Demand. Neither this Stipulation, nor any of its terms or provisions, nor any act

performed or document executed pursuant to or in furtherance of the Settlement: (a) is, may be

construed as, or may be used as, an admission of, or evidence of, the truth or validity of (i) any of

the Released Claims, (ii) any claims or allegations made in the Actions or the Shareholder

Demand, or (iii) any purported acts or omissions by the Defendants; (b) is, may be construed as,

or may be used as, an admission of, or evidence of, (i) any fault, omission, negligence, or

wrongdoing by the Defendants, or (ii) any concession of liability whatsoever; or (c) is, may be

construed as, or may be used as, an admission of, or evidence of, a concession by any Defendant

of any infirmity in the defenses that Defendants asserted or could have asserted in these Actions,

the Shareholder Demand, or otherwise.

   IV.      TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT

         Plaintiffs and Shareholder (for themselves and derivatively on behalf of Flowers), the

Individual Defendants, and nominal defendant Flowers, by and through their respective counsel or

attorneys of record, hereby stipulate and agree that, subject to approval by the Court, in

consideration of the benefits flowing to the Settling Parties hereto, the Actions, the Shareholder

Demand, and all of the Released Claims shall be fully, finally, and forever compromised, settled,

released, discharged, and dismissed with prejudice, upon the terms and subject to the conditions

set forth herein as follows:


                                                  8
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 10 of 96



               1. Definitions

       As used in this Stipulation, the following terms have the meanings specified below. In the

event of any inconsistency between any definition set forth below and any definition set forth in

any document in the form of the exhibits to this Stipulation, the definition set forth below shall

control.

       1.1     “Actions” means: (i) the Federal Derivative Action and (ii) the State Derivative

               Action.

       1.2     “Additional Identified Persons” means the Persons described in the five demand

               letters (identified above) as having potentially engaged in wrongdoing but who

               were not also named as defendants in the Actions, including without limitation Joe

               E. Beverly and Tonja W. Taylor.

       1.3     “Board” means the Flowers Board of Directors.

       1.4     “Court” refers to the United States District Court for the Middle District of Georgia.

       1.5     “Current Flowers Stockholders” means any Person who holds Flowers Foods, Inc.

               stock as of the date of this Stipulation.

       1.6     “Defendants” means, collectively, the Individual Defendants and nominal

               defendant Flowers.

       1.7     “Defendants’ Counsel” means Jones Day.

       1.8     “Derivative Plaintiffs” means plaintiffs in the Federal Derivative Action and the

               State Derivative Action.

       1.9     “District Court Approval Order” means the order approving the Settlement and

               dismissal of the Federal Derivative Action with prejudice. The Settling Parties

               agree to file a proposed District Court Approval Order substantially in the form

               attached hereto as Exhibit E.


                                                  9
Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 11 of 96



1.10   “Effective Date” means the first date by which all of the events and conditions

       specified in ¶6.1 herein have been met and have occurred.

1.11   “Federal Derivative Action” means, In re Flowers Foods, Inc. Derivative

       Litigation, Master File No. 7:18-cv-00084-WLS pending in the U.S. District Court

       for the Middle District of Georgia.

1.12   “Fee Award” means the terms of the sum to be paid to Plaintiffs’ Counsel and

       Shareholder’s Counsel for their attorneys’ fees and expenses, as detailed in ¶¶5.1,

       et seq. of this Stipulation, subject to approval by the Court.

1.13   “Final” means the time when the Judgment (which has not been reversed, vacated,

       or modified in any way) is no longer subject to appellate review, either because of

       disposition on appeal and conclusion of the appellate process (including potential

       writ proceedings) or because of passage, without action, of time for seeking

       appellate or writ review. More specifically, it is that situation when (a) either no

       appeal (or petition for review by writ) has been filed and the time has passed for

       any notice of appeal (or writ petition) to be timely filed; or (b) an appeal has been

       filed and the court of appeals has either affirmed the Judgment or dismissed that

       appeal and the time for any reconsideration or further appellate review has passed;

       or (c) a higher court has granted further appellate review and that court has either

       affirmed the Judgment or affirmed the court of appeals’ decision affirming the

       Judgment or dismissing the appeal or writ proceeding. Any appeal or proceeding

       seeking judicial review pertaining solely to the Fee Award shall not in any way

       delay or affect the time set forth above for the Judgment to become Final.




                                         10
Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 12 of 96



1.14   “Flowers” or the “Company” means nominal defendant Flowers Foods, Inc., and

       includes all of its subsidiaries, predecessors, successors, affiliates, officers,

       directors, employees, and agents.

1.15   “Individual Defendants” means collectively George E. Deese, Allen L. Shiver, R.

       Steven Kinsey, Karyl H. Lauder, Bradley K. Alexander, Rhonda O. Gass, Benjamin

       H. Griswold, IV, Richard A. Lan, Margaret G. Lewis, Amos R. McMullian, Joseph

       Vincent Shields, Jr., David V. Singer, James T. Spear, Melvin T. Stith, and

       C. Martin Wood, III.

1.16   “Judgment” means the judgment to be entered by the Court, substantially in the

       form attached hereto as Exhibit F.

1.17   “Mediator” means Robert A. Meyer of JAMS Mediation, Arbitration and ADR

       Services.

1.18   “Notice to Current Flowers Stockholders” or “Notice” means the Notice of

       Proposed Derivative Settlement, substantially in the form of Exhibit C attached

       hereto.

1.19   “Person(s)” means an individual, corporation, limited liability company,

       professional corporation, partnership, limited partnership, limited liability

       partnership, association, joint stock company, estate, legal representative, trust,

       unincorporated association, government or any political subdivision or agency

       thereof, and any business or legal entity, and their spouses, heirs, predecessors,

       successors, administrators, parents, subsidiaries, affiliates, representatives, or

       assignees.




                                       11
Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 13 of 96



1.20   “Plaintiff(s)” means, collectively, Derivative Plaintiffs William D. Wrigley,

       Stephen Goldberger, the Margaret Cicchini Family Trust, and Frank Garnier.

1.21   “Plaintiffs’ Counsel” means: (i) Federman & Sherwood, 10205 N. Pennsylvania

       Avenue, Oklahoma City, OK, 73120; (ii) The Weiser Law Firm, P.C., 22 Cassatt

       Ave, Berwyn, PA 19312; (iii) Holzer & Holzer LLC, 200 Ashford Center North,

       Suite 300, Atlanta, GA 30338; (iv) Pomerantz, LLP, 600 Third Avenue, New York,

       NY 10016; (v) Levi & Korsinsky, LLP, 55 Broadway, 10th Floor, New York, NY

       10006; and (vi) Law Office of David A. Bain, LLC, 1230 Peachtree Street, NE,

       Suite 1050, Atlanta, GA 30309.

1.22   “Preliminary Approval Order” means the Order to be entered by the Court,

       substantially in the form of Exhibit B attached hereto, preliminarily approving the

       terms and conditions of the Settlement as set forth in this Stipulation, directing that

       Notice be provided to Current Flowers Stockholders, and scheduling a Settlement

       Hearing to consider whether the Stipulation and Fee Award should be finally

       approved.

1.23   “Related Person(s)” means each of a Person’s past, present, or future family

       members, spouses, domestic partners, parents, associates, affiliates, divisions,

       subsidiaries, officers, directors, stockholders, owners, members, representatives,

       employees, attorneys, financial or investment advisors, consultants, underwriters,

       investment banks or bankers, commercial bankers, insurers, reinsurers, excess

       insurers, co-insurers, advisors, principals, agents, heirs, executors, trustees, estates,

       beneficiaries, distributees, foundations, general or limited partners or partnerships,

       joint ventures, personal or legal representatives, administrators, or any other person




                                          12
Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 14 of 96



       or entity acting or purporting to act for or on behalf of any Person, and each of their

       respective predecessors, successors, and assigns.

1.24   “Released Claim(s)” means collectively all claims (including Unknown Claims),

       demands, debts, losses, damages, duties, rights, disputes, actions, causes of action,

       liabilities, obligations, judgments, suits, matters, controversies, proceedings, or

       issues, of any kind, nature, character, or description whatsoever (and including, but

       not limited to, any claims for damages, whether compensatory, consequential,

       special, punitive, exemplary, or otherwise, and any and all fees, costs, interest,

       expenses, or charges), whether known or unknown, contingent or absolute,

       suspected or unsuspected, foreseen or unforeseen, disclosed or undisclosed,

       concealed or hidden, apparent or not apparent, accrued or unaccrued, matured or

       unmatured, liquidated or not liquidated, asserted or unasserted, at law or in equity,

       that have been asserted, could have been asserted, or in the future could be asserted

       against any Released Persons in the Shareholder Demand, the Actions, or in any

       other court, tribunal, forum, or proceeding, based upon, arising from, or in any way

       related to the transactions or occurrences referenced in the Actions and the

       Shareholder Demand (including without limitation claims of fraud, breach of any

       duty, negligence, gross negligence, mismanagement, gross mismanagement,

       corporate waste, abuse of control, unjust enrichment, disgorgement, recoupment,

       contribution, indemnification, and violations of federal securities laws, whether

       individual, class, direct, derivative, representative, legal, equitable, or any other

       type, and arising under United States federal, state or local law, foreign law,

       common law, statutory law, administrative law, rule, regulation, or at equity).




                                         13
Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 15 of 96



1.25   “Released Person(s)” means collectively each and all of (i) the Defendants; (ii) the

       Additional Identified Persons; (iii) the Defendants’ Related Persons; and (iv) the

       Additional Identified Persons’ Related Persons.

1.26   “Releasing Person(s)” means Plaintiffs and Shareholder (for themselves and

       derivatively on behalf of Flowers), Current Flowers Stockholders, and each of

       Plaintiffs’, Shareholder’s, and Current Flowers Stockholders’ Related Persons.

1.27   “Settling Parties” means, collectively, Plaintiffs and Shareholder (on behalf of

       themselves and derivatively on behalf of Flowers), Individual Defendants, and

       nominal defendant Flowers.

1.28   “Settlement” means the settlement of the Actions and the Shareholder Demand as

       documented in this Stipulation.

1.29   “Settlement Hearing” means a hearing by the Court to review the adequacy,

       fairness, and reasonableness of the Settlement set forth in this Stipulation and to

       determine: (i) whether to enter the Judgment; and (ii) all other matters properly

       before the Court.

1.30   “Shareholder” means Janet Lovette.

1.31   “Shareholder’s Counsel” means: (1) The Brown Law Firm, P.C., 240 Townsend

       Square, Oyster Bay, NY 11771; and (2) The Rosen Law Firm, P.A., 275 Madison

       Avenue, 40th Floor, New York, NY 10016.

1.32   “Shareholder Demand” means the litigation demand letter sent by the Shareholder

       on June 1, 2018 and the document request made by the Shareholder on April 3,

       2019.

1.33   “State Court” means the Superior Court of Thomas County, Georgia.




                                         14
Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 16 of 96



1.34   “State Derivative Action” means the consolidated shareholder derivative action

       pending in the Superior Court of Thomas County, Georgia, captioned In re Flowers

       Foods, Inc. Derivative Litigation, Master File No. SUCV2018000405.

1.35   “State Plaintiffs” means the Margaret Cicchini Family Trust and Frank Garnier.

1.36   “Stipulation” means this Stipulation and Agreement of Settlement, dated

       October 28, 2019.

1.37   “Summary Notice” means the Summary Notice of Proposed Derivative Settlement,

       substantially in the form of Exhibit D attached hereto.

1.38   “Unknown Claims” means any claim a Person does not know or suspect to exist in

       his, her, or its favor at the time of the releases provided for herein, including claims

       which, if known by him, her, or it, might have affected his, her, or its settlement

       with and release of the Persons released as described herein, or might have affected

       his, her, or its decision not to object to this Settlement. With respect to any and all

       released claims, the Settling Parties stipulate and agree that, upon the Effective

       Date, the releasing Persons shall expressly waive, and shall be deemed to have, and

       by operation of the Judgment shall have, expressly waived the provisions, rights,

       and benefits of California Civil Code §1542, which provides:

              A general release does not extend to claims that the creditor or
              releasing party does not know or suspect to exist in his or her favor
              at the time of executing the release and that, if known by him or her,
              would have materially affected his or her settlement with the debtor
              or released party.

       The Settling Parties shall expressly waive, and the releasing Persons shall be

       deemed to have, and by operation of the Judgment shall have, expressly waived any

       and all provisions, rights, and benefits conferred by any United States federal law

       or any law of any state or territory of the United States, or principle of common law


                                         15
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 17 of 96



               or foreign law, which is similar, comparable, or equivalent in effect to California

               Civil Code § 1542. The Settling Parties acknowledge that they may discover facts

               in addition to or different from those now known or believed to be true by them

               with respect to the released claims, but it is the intention of the Settling Parties

               completely, fully, finally, and forever to compromise, settle, release, discharge, and

               extinguish any and all of the released claims, known or unknown, suspected or

               unsuspected, contingent or absolute, accrued or unaccrued, apparent or unapparent,

               which now exist, or heretofore existed, or may hereafter exist, and without regard

               to the subsequent discovery of additional or different facts. The Settling Parties

               acknowledge, and the releasing Persons shall be deemed by operation of the

               Judgment to have acknowledged, that the foregoing waiver was separately

               bargained for and was a material element of the Settlement.

       2. Terms of the Settlement

       2.1     The benefits of the Settlement consist of corporate governance reforms (the

“Reforms”) and a confirmation of certain officer responsibilities, the terms of which are fully set

forth in in Exhibit A attached hereto. The Settling Parties agree that the Actions and the

Shareholder Demand were factors in the Company’s adoption of the Reforms.

       2.2     Within sixty (60) calendar days following the Court’s entry of the District Court

Approval Order and the Judgment, Flowers shall take the necessary steps to adopt and implement

the Reforms, to the extent that such Reforms have not already been adopted and implemented.

Except where specified otherwise, the Reforms shall be maintained for a period of no less than

four (4) years from the date of implementation, except for modifications required by applicable

law, regulation, or technological advancements, subject to the terms and conditions set forth in

Exhibit A attached hereto.


                                                16
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 18 of 96



       3. Procedure for Implementing the Settlement

       3.1     Within five (5) business days after the execution of this Stipulation, Plaintiffs in

the Federal Derivative Action shall submit this Stipulation, together with its exhibits, to the Court

and apply for entry of the Preliminary Approval Order, substantially in the form of Exhibit B

attached hereto, requesting, inter alia: (i) preliminary approval of the Settlement set forth in this

Stipulation; (ii) approval of the method of providing notice of the proposed Settlement to Current

Flowers Stockholders; (iii) approval of the form of Notice attached hereto as Exhibit C and the

Summary Notice attached hereto as Exhibit D; and (iv) a date for the Settlement Hearing.

       3.2     Within five (5) business days after the filing of this Stipulation with the Court, the

Plaintiffs in the State Derivative Action shall notify the State Court of the pendency of the

Settlement, attaching a courtesy copy of this Stipulation and its exhibits and informing the State

Court that: (i) the State Plaintiffs are parties to the Settlement, which if finally approved, would

result in the dismissal of the State Derivative Action with prejudice; (ii) this Stipulation, a motion

for preliminary approval of the Settlement, and proposed notices to Current Flowers Stockholders

have been filed with the Court in the Federal Derivative Action; and (iii) within five (5) business

days after the date that the Judgment becomes Final, the State Plaintiffs will file papers for

voluntary dismissal of the State Derivative Action with prejudice. The Settling Parties agree to

cooperate to accomplish the terms as set forth herein.

       3.3     Within seven (7) business days after the Court’s entry of the Preliminary Approval

Order, Flowers shall: (i) cause the Summary Notice to be published one time in Investor’s Business

Daily online edition; and (ii) publish this Stipulation and the Notice on an Internet page, which is

accessible via a link on the “Investor Relations” page of Flowers’ website, the address of which

will be contained in the Notice and which posting shall be maintained through the date of the

Settlement Hearing. All costs of such Notice and the publishing and posting set forth above, and


                                                 17
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 19 of 96



any other reasonable notice as may be required by the Court, shall be paid by Flowers and/or its

insurers. The Settling Parties believe the content of the Notice, the Summary Notice, and the

manner of the notice procedures set forth in this paragraph constitutes adequate and reasonable

notice to Current Flowers Stockholders pursuant to applicable law and due process.

       3.4.    Counsel for plaintiffs in the Federal Derivative Action shall request that the Court

hold the Settlement Hearing to approve the Settlement and the Fee Award at least forty-five (45)

calendar days after the Notice described in ¶3.3 above is given.

       3.5     Pending the Court’s determination as to final approval of the Settlement, Plaintiffs,

Shareholder, Plaintiffs’ Counsel, Shareholder’s Counsel, and all other Persons are barred and

enjoined from commencing, prosecuting, instigating, or in any way participating in the

commencement or prosecution of any action asserting any Released Claim against any of the

Released Persons.

       3.6     Within five (5) business days after the date the Judgment becomes Final, State

Plaintiffs shall file the necessary documents for voluntary dismissal of the State Derivative Action

with prejudice in accordance with local rules.       The Settling Parties agree to cooperate to

accomplish the terms as set forth herein.

       4.      Releases

       4.1     Upon the Effective Date, the Releasing Persons (on behalf of themselves and

derivatively on behalf of Flowers) shall be deemed to have, and by operation of the Judgment shall

have, fully, finally, and forever released, relinquished, and discharged the Released Persons from

the Released Claims. The Releasing Persons shall be deemed to have, and by operation of the

Judgment shall have, covenanted not to sue any Released Person with respect to any Released

Claims, and shall be permanently barred and enjoined from initiating, instituting, commencing,

maintaining, or prosecuting any of the Released Claims against any of the Released Persons. Upon


                                                18
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 20 of 96



final approval of the Settlement, the Releasing Persons shall be deemed to have waived and

relinquished, to the fullest extent permitted by law, the provisions, rights, and benefits of any state,

federal, or foreign law, or principle of common law, which may have the effect of limiting the

foregoing release. The foregoing release shall include a release of Unknown Claims.

       4.2     Upon the Effective Date, Defendants and each of the other Released Persons shall

be deemed to have, and by operation of the Judgment shall have, fully, finally, and forever

released, relinquished, and discharged Plaintiffs, Shareholder, Plaintiffs’ Counsel, and

Shareholder’s Counsel from all claims, sanctions, actions, liabilities, or damages arising out of,

relating to, or in connection with the institution, prosecution, assertion, settlement, or resolution

of the Actions, the Shareholder Demand, or the Released Claims. The foregoing release shall

include a release of Unknown Claims.

       4.3     Notwithstanding ¶¶ 4.1 through 4.2 above, nothing in the Stipulation or the

Judgment shall provide a release of any claims to enforce this Stipulation, the Settlement, or the

Judgment or bar any action by any Settling Party to enforce the terms of the Stipulation, the

Settlement, or the Judgment. In addition, nothing in ¶¶ 4.1 through 4.2 above is intended to release

any rights to indemnification, insurance coverage, or advancement of expenses that any Released

Person has or may have under any insurance policy, contract, bylaw, or charter provision, or under

Georgia law, including, but not limited to, any rights any Released Person has or may have related

to any pending or threatened civil or government proceedings.

       5.      Plaintiffs’ Counsel’s and Shareholder’s Counsel’s Attorneys’ Fees and
               Expenses

       5.1     In recognition of the benefits provided to Flowers and the Current Flowers

Stockholders as a result of the settlement of the Actions and the Shareholder Demand, Flowers has

agreed to cause its directors’ and officers’ liability insurer to pay to Plaintiffs’ Counsel and



                                                  19
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 21 of 96



Shareholder’s Counsel an award of attorneys’ fees and expenses in the total amount of $1.3 million

($1,300,000.00) (the “Fee Award”), subject to approval by the Court. The Settling Parties

mutually agree that the Fee Award is fair and reasonable in light of the benefits conferred upon

Flowers and the Current Flowers Stockholders by this Settlement.

       5.2     The Fee Award shall be transferred to an interest-bearing escrow account (the

“Escrow Account”) held by Federman & Sherwood, as receiving agent for all Plaintiffs’ Counsel

and Shareholder’s Counsel within the later of ten (10) calendar days after (a) entry of the

Preliminary Approval Order by the Court or (b) receipt by Defendants’ Counsel and Defendants’

insurer of the appropriate payment instructions and the W-9. Defendants, Defendants’ Counsel,

and Defendants’ insurer shall have no responsibility for, nor bear any risk or liability with respect

to, the Escrow Account, its operation, and any taxes or expenses incurred in connection with the

Escrow Account. Plaintiffs’ Counsel and Shareholder’s Counsel shall be solely responsible for

any administrative costs associated with the Escrow Account as well as the filing of all

informational and other tax returns with the Internal Revenue Service, or any other state or local

taxing authority, as may be necessary or appropriate.

       5.3     The Fee Award shall remain in the Escrow Account until the entry of the District

Court Approval Order by the Court finally approving the Settlement, at which time the Fee Award

shall be immediately releasable to Plaintiffs’ Counsel and Shareholder’s Counsel. Should the

Court order the payment of attorneys’ fees and expenses in an amount less than the agreed Fee

Award, then only the Court-approved amount, plus interest earned thereon, shall be released to

Plaintiffs’ Counsel and Shareholder’s Counsel from the Escrow Account, and all remaining

amounts shall be returned to Flowers within fifteen (15) business days of the entry of the District

Court Approval Order.




                                                 20
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 22 of 96



       5.4     Payment of the Fee Award shall constitute final and complete payment for all of

Plaintiffs’, Shareholder’s, Plaintiffs’ Counsel’s, and Shareholder’s Counsel’s attorneys’ fees and

expenses in connection with the Actions, any demands in any way relating to the transactions and

occurrences referenced in the Actions, the Shareholder Demand, and the Settlement. Federman &

Sherwood shall be solely responsible for the distribution of the Fee Award to Plaintiffs’ Counsel

and Shareholder’s Counsel. Defendants, Defendants’ Counsel, and Defendants’ insurer shall have

no responsibility for the allocation or distribution of the Fee Award amongst Plaintiffs’ Counsel

and Shareholder’s Counsel. Defendants, including Defendants’ insurer, shall have no obligation

to make any payment to Plaintiffs, Shareholder, Plaintiffs’ Counsel, or Shareholder’s Counsel

other than the payment to the Escrow Account by Defendants’ insurer provided in ¶¶5.1-5.2 herein.

       5.5     If for any reason any condition in ¶6.1 is not met and the Effective Date of the

Stipulation does not occur, if the Stipulation is in any way canceled or terminated, or if the

Judgment does not become Final (individually or collectively, a “Triggering Event”), each of

Plaintiffs’ Counsel and Shareholder’s Counsel (and each of their successors) shall be obligated to

repay to Flowers, within fifteen (15) business days of the Triggering Event, the amount of the Fee

Award, or part thereof, that they received respectively. To the extent all or any remaining portion

of the Fee Award remains in the Escrow Account at the time of a Triggering Event, then Federman

& Sherwood will return all (or any remaining portion) of the Fee Amount to Flowers (with the

interest accrued thereon) within fifteen (15) business days of the Triggering Event.

       5.6     The Escrow Account, Federman & Sherwood (as receiving agent), and each of

Plaintiffs’ Counsel and Shareholder’s Counsel who receives any portion of the Fee Award shall

be subject to the Court’s jurisdiction for the purposes of enforcing paragraph 5.5 herein or any

other of the provisions herein related to the Fee Award.




                                                21
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 23 of 96



       5.7     Any order or proceeding relating to the Fee Award shall not operate to terminate

the Settlement or affect the finality or binding nature of the Settlement. If the Court determines to

approve the Settlement but reserves decision on the Fee Award, any Settling Party may request

that the Court enter final judgment approving the Settlement pursuant to Rule 54(b) of the Federal

Rules of Civil Procedure.

       5.8     Except as otherwise provided herein, each of the Settling Parties shall bear his, her,

or its own costs and attorneys’ fees.

       5.9     In light of the benefits they have helped to create for all Current Flowers

Stockholders, each of the Plaintiffs and the Shareholder may apply for Court-approved service

awards in the amount of $1,500.00 each (the “Service Awards”). The Service Awards shall be

funded exclusively from the Fee Award. Defendants shall take no position on whether the Court

should approve the Service Awards, and Defendants and Defendants’ insurer shall have no

obligation to pay any such Service Award.

       6.      Conditions of Settlement, Effect of Disapproval, Cancellation, or Termination

       6.1     The Effective Date of the Stipulation shall be conditioned upon the occurrence of

all of the following events:

               (i)     the Court’s entry of the District Court Approval Order and the Judgment;

               (ii)    the payment of the Fee Award in accordance with ¶¶5.1-5.2 hereof;

               (iii)   the Judgment has become Final; and

               (iv)    Dismissal with prejudice of the State Derivative Action.

       6.2     If any of the conditions specified in ¶6.1 are not met, then the Stipulation shall be

canceled and terminated subject to ¶6.4, and the Settling Parties shall be restored to their respective

positions in the Actions and the Shareholder Demand as of the date immediately preceding the




                                                  22
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 24 of 96



date of this Stipulation, unless Plaintiffs’ Counsel, Shareholder’s Counsel, and Defendants’

Counsel mutually agree in writing to proceed with the Stipulation.

       6.3     Each of the Settling Parties shall have the right to terminate the Settlement by

providing written notice of their election to do so to all other Settling Parties within twenty (20)

calendar days of the date on which: (i) the Court declines to approve this Stipulation, or the terms

contained herein, in any material respect; (ii) the Preliminary Approval Order is not entered in

substantially the form attached as Exhibit B hereto; (iii) the District Court Approval Order and the

Judgment are not entered in substantially the form attached as Exhibits E and F hereto; (iv) the

Judgment is reversed or substantially modified on appeal, reconsideration, or otherwise; (v) the

Effective Date of the Settlement does not occur; or (vi) the State Derivative Action is not dismissed

with prejudice as provided in this Stipulation; except that such right to terminate shall not be

exercised by any Settling Party unless and until the Settling Parties have used their best efforts to

remedy the issue. Notwithstanding anything herein to the contrary, an order or proceeding relating

to the Fee Award, or any appeal from any order relating thereto (or reversal or modification

thereof), shall not operate to cancel the Stipulation, allow for the termination of the Settlement, or

affect or delay the finality of the Judgment.

       6.4     In the event that the Stipulation is not approved by the Court, or the Settlement is

terminated for any reason, including pursuant to ¶6.3 above, all negotiations, proceedings,

documents prepared, and statements made in connection herewith shall be without prejudice to the

Settling Parties, shall not be deemed or construed to be an admission by any of the Settling Parties

of any act, matter, or proposition, and shall not be used in any manner for any purpose in any

subsequent proceeding in the Actions, in any other action or proceeding, or in connection with the

Shareholder Demand. In such event, the terms and provisions of the Stipulation, with the exception




                                                 23
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 25 of 96



of ¶¶1.1-1.38, 5.5, 5.6, 6.2, 6.4, 8.4, 8.5, 8.10, 8.11, 8.14, 8.15, 8.16, and 8.17 of this Section IV,

shall have no further force and effect with respect to the Settling Parties and shall not be used in

the Actions, in any other proceeding, or in connection with the Shareholder Demand for any

purpose, and any judgment or orders entered by the Court in accordance with the terms of the

Stipulation shall be treated as vacated, nunc pro tunc.

       7.      Bankruptcy

       7.1     In the event any proceedings by or on behalf of Flowers, whether voluntary or

involuntary, are initiated under any chapter of the United States Bankruptcy Code, including any

act of receivership, asset seizure, or similar federal or state law action (“Bankruptcy Proceedings”),

the Settling Parties agree to use their reasonable best efforts to obtain all necessary orders,

consents, releases, and approvals for effectuation of this Stipulation in a timely and expeditious

manner.

       7.2     In the event of any Bankruptcy Proceedings by or on behalf of Flowers, the Settling

Parties agree that all dates and deadlines set forth herein will be extended for such periods of time

as are necessary to obtain necessary orders, consents, releases, and approvals from the Bankruptcy

Court to carry out the terms and conditions of the Stipulation.

       8.      Miscellaneous Provisions

       8.1     The Settling Parties: (a) acknowledge that it is their intent to consummate this

Stipulation; and (b) agree to cooperate to the extent reasonably necessary to effectuate and

implement all terms and conditions of the Stipulation and to exercise their best efforts to

accomplish the foregoing terms and conditions of the Stipulation.

       8.2     The Settling Parties agree that the terms of the Settlement were negotiated in good

faith and at arm’s length by the Settling Parties, and reflect a settlement that was reached




                                                  24
         Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 26 of 96



voluntarily based upon adequate information and after consultation with competent legal counsel.

Except in the event of termination of the Settlement, the Settling Parties agree not to assert under

Rule 11 of the Federal Rules of Civil Procedure or any similar law, rule, or regulation, that the

Actions or the Shareholder Demand were brought or defended in bad faith or without a reasonable

basis.

         8.3   While maintaining their positions that the claims and defenses asserted in the

Actions and the Shareholder Demand are meritorious, Plaintiffs, Shareholder, Plaintiffs’ Counsel,

and Shareholder’s Counsel, on the one hand, and Defendants and Defendants’ Counsel, on the

other, shall not make any public statements or statements to the media (whether or not for

attribution) that disparage the other’s business, conduct, or reputation, or that of their counsel,

based on the subject matter of the Actions or the Shareholder Demand. Notwithstanding the

foregoing, each of the Settling Parties reserves their right to rebut, in a manner that such party

determines to be reasonable and appropriate, any contention made in any public forum that the

Actions or the Shareholder Demand were brought or defended in bad faith or without a reasonable

basis.

         8.4   Whether or not the Settlement is approved by the Court, and whether or not the

Settlement is consummated, the fact and terms of this Stipulation (including any exhibits attached

hereto, all proceedings in connection with the Settlement, and any act performed or document

executed pursuant to or in furtherance of the Stipulation or the Settlement):

         (a)   shall not be offered, received, or used in any way against the Settling Parties as

evidence of, or be deemed to be evidence of, (i) a presumption, concession, or admission by any

of the Settling Parties with respect to the truth of any fact alleged by Plaintiffs or Shareholder, or

(ii) the validity, or lack thereof, of any claim that has been or could have been asserted or raised in




                                                  25
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 27 of 96



the Actions, in any other litigation, or in the Shareholder Demand, (iii) the deficiency or infirmity

of any defense that has been or could have been asserted or raised in the Actions, in any other

litigation, or in the Shareholder Demand or (iv) any fault, wrongdoing, negligence, or liability of

any of the Released Persons;

       (b)      shall not be offered, received, or used in any way (i) against any of the Released

Persons as evidence of, or be deemed to be evidence of, a presumption, concession, or admission

of any fault, misrepresentation or omission with respect to any statement or written document

approved, issued, or made by any Released Person, or (ii) against Plaintiffs or Shareholder as

evidence of any infirmity in their claims;

       (c)      shall not be offered, received, or used in any way against any of the Released

Persons as evidence of, or be deemed to be evidence of, a presumption, concession, or admission

of any liability, fault, negligence, omission, or wrongdoing, or in any way referred to for any other

reason as against the Released Persons in any arbitration proceeding or other civil, criminal, or

administrative action or proceeding in any court, administrative agency, or other tribunal.

       8.5      Neither this Stipulation nor the Settlement, nor any act performed or document

executed pursuant to or in furtherance of this Stipulation, or the Settlement, shall be admissible in

any proceeding for any purpose, except to enforce the terms of the Settlement; provided, however,

that the Released Persons may refer to the Settlement, and file the Stipulation, the District Court

Approval Order, and/or the Judgment, in any action that may be brought against them to effectuate

the protections granted them hereunder, including, without limitation, to support a defense or claim

based on principles of res judicata, collateral estoppel, full faith and credit, release, standing, good

faith settlement, judgment bar or reduction, or any other theory of claim preclusion or issue

preclusion or similar defense or claim under United States federal or state law or foreign law.




                                                  26
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 28 of 96



        8.6       The exhibits to the Stipulation are material and integral parts hereof and are fully

incorporated herein by this reference.

        8.7       The Stipulation may be amended or modified only by a written instrument signed

by or on behalf of all the Settling Parties or their respective successors-in-interest. Without further

order of the Court, the Settling Parties may agree to reasonable extensions of time to carry out any

provisions of this Stipulation.

        8.8       This Stipulation and the exhibits attached hereto represent the complete and final

resolution of all disputes among the Settling Parties with respect to the Actions and the Shareholder

Demand, constitute the entire agreement among the Settling Parties, and supersede any and all

prior negotiations, discussions, agreements, or undertakings, whether oral or written, with respect

to such matters, including without limitation the term sheet dated as of September 13, 2019.

        8.9       The waiver by one party of any breach of the Settlement by any other party shall

not be deemed a waiver of any other prior or subsequent breach of the Settlement. The provisions

of the Settlement may not be waived except by a writing signed by the affected party, or counsel

for that party.

        8.10      The headings in the Stipulation and its exhibits are used for the purpose of

convenience only and are not meant to have legal effect.

        8.11      The Stipulation and the Settlement shall be binding upon, and inure to the benefit

of, the successors and assigns of the Settling Parties, the Released Persons, and the Releasing

Persons. The Settling Parties agree that this Stipulation will run to their respective successors-in-

interest, and they further agree that any planned, proposed, or actual sale, merger or change-in-

control of Flowers shall not void this Stipulation, and that in the event of a planned, proposed, or

actual sale, merger, or change-in-control of Flowers they will continue to seek final approval of




                                                   27
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 29 of 96



this Stipulation expeditiously, including, but not limited to, the Settlement terms reflected in this

Stipulation.

        8.12    The Stipulation and the exhibits attached hereto shall be considered to have been

negotiated, executed, and delivered, and to be wholly performed, in the State of Georgia and the

rights and obligations of the Settling Parties to the Stipulation shall be construed and enforced in

accordance with, and governed by, the internal, substantive laws of the State of Georgia without

giving effect to that State’s choice of law principles.         No representations, warranties, or

inducements have been made to any party concerning the Stipulation or its exhibits other than the

representations, warranties, and covenants contained and memorialized in such documents.

        8.13    This Stipulation shall not be construed more strictly against one Settling Party than

another merely by virtue of the fact that it, or any part of it, may have been prepared by counsel

for one of the Settling Parties, it being recognized that it is the result of arm’s-length negotiations

among the Settling Parties and all Settling Parties have contributed substantially and materially to

the preparation of this Stipulation.

        8.14    All agreements made and orders entered during the course of the Actions and the

Shareholder Demand relating to the confidentiality of information and documents shall survive

this Stipulation.

        8.15    Nothing in this Stipulation, or the negotiations or proceedings relating to the

Settlement, is intended, or shall be deemed, to constitute a waiver of any applicable privilege or

immunity, including, without limitation, the attorney-client privilege, the joint defense privilege,

the accountants’ privilege, or work product immunity; further, all information and documents

transmitted between Plaintiffs’ Counsel and Shareholder’s Counsel, on the one hand, and

Defendants’ Counsel, on the other hand, in connection with the Settlement shall be kept




                                                  28
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 30 of 96



confidential and shall be inadmissible in any proceeding in any United States federal or state court,

or other tribunal or otherwise, in accordance with Rule 408 of the Federal Rules of Evidence as if

such Rule applied in all respects in any such proceeding or forum.

       8.16    The Settling Parties intend that the Court retain jurisdiction for the purpose of

effectuating and enforcing the terms of the Settlement.

       8.17    Each Person executing the Stipulation or its exhibits on behalf of any of the Settling

Parties hereby warrants that such Person has the full authority to do so. The Stipulation shall be

binding upon, and inure to the benefit of, the successors and assigns of the Settling Parties and

their Related Persons.




                                                 29
Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 31 of 96
Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 32 of 96
Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 33 of 96
Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 34 of 96
Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 35 of 96



                                 LEVI & KORSINSKY, LLP


                                 William J. Fields
                                 55 Broadway, 10th Floor
                                 New York, NY 10006
                                 Phone: (212) 363-7500
                                 Fax: (212) 363-7171
                                 wfields@zlk.com

                                 Co-Lead Counsel in the State Derivative
                                 Action

                                 THE ROSEN LAW FIRM, P.A.

                                 ________________________________
                                 Phillip Kim
                                 275 Madison Avenue, 40th Floor
                                 New York, NY 10016
                                 Phone: (212) 686-1060
                                 Fax: (212) 202-3827
                                 pkim@rosenlegal.com

                                 THE BROWN LAW FIRM, P.C.
                                 Timothy Brown
                                 240 Townsend Square
                                 Oyster Bay, NY 11771
                                 Phone: (516) 922-5427
                                 Fax: (516) 344-6204
                                 tbrown@thebrownlawfirm.net

                                 Counsel for the Shareholder

                                 JONES DAY


                                 Michael J. McConnell
                                 Ashley F. Heintz
                                 1420 Peachtree Street, N.E.
                                 Suite 800
                                 Atlanta, GA 30309
                                 Phone: 404-581-3939
                                 Fax: 404-581-8330

                                 Attorneys for Defendants



                               31
Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 36 of 96
Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 37 of 96




           EXHIBIT A
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 38 of 96



                                          EXHIBIT A

A.     Corporate Governance Reforms

       1.      Regulatory Disclosure

        Flowers will add a narrative to the proxy or annual report summarizing the consideration
or review by the Audit Committee of regulatory issues during the relevant year.

       2.      Amendment of the Audit Committee Charter

       The Board shall approve the amendment of the Audit Committee’s charter in accordance
with the revision of that document as set forth in the attached Exhibit A-1.

       3.      Disclosure Committee Chairman Report to Audit Committee

     The Chairman of Flowers’ Disclosure Committee will report quarterly to the Audit
Committee.

       4.      Disclosure Committee Charter

       The Disclosure Committee shall adopt a charter as set forth in the attached Exhibit A-2.

       5.      Presentation to Compensation Committee’s Consultant

       A consultant to the Compensation Committee of the Board will review Flowers’ existing
clawback policy and consider whether additional flexibility should be provided under that policy.
As part of that review, Plaintiffs’ counsel in the Actions may provide a thirty (30) minute
telephonic presentation to the consultant. Flowers’ counsel and/or counsel representing any
relevant committee may listen to the telephonic presentation.

       6.      Officer and Director Education

        Flowers’ outside counsel will provide an annual update to the Board and Flowers’ Section
16 officers regarding applicable labor and franchise laws and regulations, including the Fair Labor
Standards Act (“FLSA”). Also, the officers serving in the positions designated in the attached
Exhibit A-3 shall receive formal training each year regarding compliance with the FLSA.

B.     Confirmation of Officer Responsibilities for Corporate Compliance

        Ms. Stephanie B. Tillman currently serves as Flowers’ Chief Compliance Officer and
Deputy General Counsel. As of January 1, 2020, Ms. Tillman will become Flowers’ Chief Legal
Officer. Beginning January 1, 2020, the functions and responsibilities of the Chief Compliance
Officer will be subsumed within the office of the Chief Legal Officer and, as a result, Ms. Tillman
will continue to perform the functions and responsibilities of Chief Compliance Officer after 2019.
Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 39 of 96




             EXHIBIT A-1
      Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 40 of 96



                                   FLOWERS FOODS, INC.

                              AUDIT COMMITTEE CHARTER

I.     Purposes

       The purposes of the Audit Committee (the “Committee”) are to assist the Board of
Directors (the “Board”) of Flowers Foods, Inc. (the “Company”) in fulfilling the Board of
Directors’ oversight responsibilities with respect to the:

       (i)    integrity of the Company’s financial statements;

       (ii)   Company’s compliance with legal and regulatory requirements;

       (iii) independent auditors’ qualifications, independence and performance and the
approval of the independent auditors’ fees and allowable non-audit fees;

       (iv)   Company’s internal audit function;

       (v)    effectiveness of the Company’s internal control over financial reporting; and

       (vi)    preparation of the Committee’s report, made pursuant to the Securities Exchange
Act of 1934 (the “Exchange Act”), to be included in the Company’s annual proxy statement (the
“Audit Committee Report”).

II.    Composition

       Size. The Committee shall consist of no fewer than three members.

       Qualifications. Each Committee member shall have all of the following qualifications:

1.     Each Committee member shall meet the independence criteria of (a) the rules of the New
       York Stock Exchange, Inc. (“NYSE”), as such requirements are interpreted by the Board
       of Directors in its business judgment and as set forth in the Company’s Corporate
       Governance Guidelines, and (b) Section 301 of the Sarbanes-Oxley Act of 2002 and the
       rules and listing requirements promulgated thereunder by the Securities and Exchange
       Commission (“SEC”), including Rule 10A-3 of the Exchange Act, and the NYSE.

2.     Each Committee member shall be financially literate, as determined by the Board of
       Directors in its business judgment, or shall become financially literate within a reasonable
       period of time after his or her appointment to the Committee. In addition, at least one
       Committee member must (a) have accounting or related financial management expertise,
       as determined by the Board of Directors in its business judgment, and (b) meet the financial
       expert criteria of Section 407 of the Sarbanes-Oxley Act of 2002 and any rules promulgated
       thereunder by the SEC. The designation or identification of a person as an audit committee
       financial expert shall not (a) impose on such person any duties, obligations or liability that
       are greater than the duties, obligations and liability imposed on such person as a member
       of the audit committee and board of directors in the absence of such designation or
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 41 of 96



       identification, or (b) affect the duties, obligations or liability of any other member of the
       audit committee or board of directors.

3.     Each Committee member shall receive as compensation from the Company only those
       forms of compensation as are not prohibited by Section 301 of the Sarbanes-Oxley Act of
       2002 and the rules and listing requirements promulgated thereunder by the SEC and the
       NYSE. Permitted compensation includes (a) director’s fees (which includes all forms of
       compensation paid to directors of the Company for service as a director or member of a
       Board Committee) and/or (b) fixed amounts of compensation under a retirement plan
       (including deferred compensation) for prior service with the Company provided that such
       compensation is not contingent in any way on continued service. Additional directors’ fees
       may be paid to audit committee members to compensate them for the significant time and
       effort they expend in performing their duties as audit committee members.

4.     Each Committee member shall serve on no more than three audit committees of public
       companies (including the Company).

       Appointment. The Board of Directors will appoint the members and the Committee Chair.
The Committee Chair and each Committee member shall serve at the pleasure of the Board of
Directors and for such term or terms as the Board of Directors may determine.

III.   Duties and Responsibilities

        The Committee is responsible for overseeing the Company’s financial reporting process
on behalf of the Board of Directors. Management (including, without limitation, the Chief
Executive Officer and Chief Financial Officer) is responsible for the preparation, presentation, and
integrity of the Company’s financial statements and for the appropriateness of the accounting and
reporting policies that are used by the Company. The independent auditors are responsible for
auditing the Company’s financial statements and for reviewing the Company’s interim financial
statements. The independent auditors report directly to the Committee.

       The Committee is directly responsible for the appointment, compensation, retention and
oversight of the work of the Company’s independent auditors (including resolution of
disagreements between management and the auditors regarding financial reporting) for the purpose
of preparing or issuing an audit report or performing other audit, review or attest services for the
Company.

       In performing its responsibilities, the Committee shall:

1.     Retain the Independent Auditors: The Committee has the sole authority to (a) retain and
       terminate the Company’s independent auditors, (b) approve all audit engagement fees,
       terms and services, and (c) approve any non-audit engagements with the Company’s
       independent auditors. The Committee is to exercise this authority in a manner consistent
       with Sections 201, 202 and 301 of the Sarbanes-Oxley Act of 2002 and the rules and listing
       standards promulgated thereunder by the SEC and the NYSE.

2.     Permissible Non-Audit Services; Pre-Approval Policy. The Committee shall approve in
       advance all permissible non-audit services to be provided by the independent auditors. The

                                               -2-
     Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 42 of 96



     Committee will consider and, if appropriate, give advance approvals to specified classes of
     non-audit services in accordance with policies adopted by the Committee. Non-audit
     services shall be provided by the independent auditors, only as approved in advance by the
     Committee.

3.   Retain the Internal Auditors: The Committee has the sole authority to retain and terminate
     and establish the compensation of the internal auditors and is responsible for oversight of
     all services performed by the internal auditors.

4.   Review and Discuss the Auditors’ Quality-Control: The Committee is to, at least annually,
     obtain and review a report by the independent auditors describing (a) the audit firm’s
     internal quality-control procedures, (b) any material issues raised by the most recent
     internal quality-control review, or peer review, of the firm, or by any inquiry or
     investigation by governmental or professional authorities, within the preceding five years,
     respecting one or more independent audits carried out by the firm, and any steps taken to
     deal with any such issues and (c) all relationships between the independent auditors and
     the Company.

5.   Review and Discuss the Independence of the Auditors: In connection with the retention of
     the Company’s independent auditors, the Committee will regularly review and discuss the
     information provided by management and the auditors relating to the independence of the
     audit firm, including, among other things, information related to the non-audit services
     provided and expected to be provided by the auditors. The Committee is responsible for
     (a) ensuring that the independent auditors submit at least annually to the Committee a
     formal written statement delineating all relationships between the auditors and the
     Company consistent with applicable independence standards, (b) actively engaging in a
     dialogue with the auditors with respect to any disclosed relationship or services that may
     impact the objectivity and independence of the auditors, and (c) taking appropriate action
     in response to the auditors’ report to satisfy itself of the auditors’ independence. In
     connection with the Committee’s evaluation of the auditors’ independence, the Committee
     shall also take such steps as may be required by law with respect to the identification and
     regular rotation of the audit partners serving on the Company’s audit engagement team.

6.   Set Hiring Policies: The Committee is to set clear hiring policies for employees or former
     employees of the independent auditors, which include the restrictions set forth in Section
     206 of the Sarbanes-Oxley Act of 2002 and any rules promulgated thereunder by the SEC.

7.   Review and Discuss the Audit Plan: The Committee is to review and discuss with the
     independent auditors the plans for, and the scope of, the annual audit and other
     examinations including, without limitation, any audits of Company benefit plans.

8.   Review and Discuss Conduct of the Audit: The Committee is to review and discuss with
     the independent auditors the matters required to be discussed by Auditing Standard No.
     1301 relating to the conduct of the audit, as well as any audit problems or difficulties and
     management’s response, including (a) any restriction on audit scope or on access to
     requested information, (b) any disagreements with management, and (c) significant issues
     discussed with the independent auditors’ national office. The Committee is to decide all


                                             -3-
      Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 43 of 96



      unresolved disagreements between management and the independent auditors regarding
      financial reporting.

9.    Review and Discuss Financial Statements and Disclosures: The Committee is to review
      and discuss with appropriate officers of the Company and the independent auditors the
      annual audited and quarterly financial statements of the Company, including (a) the
      Company’s disclosures under “Management’s Discussion and Analysis of Financial
      Condition and Results of Operations,” and (b) the disclosures regarding internal controls
      and other matters required by Sections 302 and 404 of the Sarbanes-Oxley Act of 2002 and
      any rules promulgated thereunder by the SEC. The Committee will make a
      recommendation to the Board of Directors whether or not the annual audited financial
      statements be included in the Company’s Form 10-K.

10.   Review and Discuss Earnings Press Releases: The Committee is to review and discuss
      earnings and other financial press releases (including any use of “pro forma” or “adjusted”
      non-GAAP information), as well as financial information and earnings guidance provided
      to analysts and rating agencies (which review may occur after issuance and may be done
      generally as a review of the types of information to be disclosed and the form of
      presentation to be made).

11.   Review and Discuss Internal Audit Plans: The Committee is to meet separately (i.e.,
      outside the presence of management) with the senior internal auditing executive and
      appropriate members of the staff of the internal auditing department to review, discuss and
      approve the plans for and the scope of their ongoing audit activities.

12.   Review and Discuss Internal Audit Reports: The Committee is to meet separately (i.e.,
      outside the presence of management) with the senior internal auditing executive and
      appropriate members of the staff of the internal auditing department to review and discuss
      the annual report of the audit activities, examinations and results thereof of the internal
      auditing department.

13.   Review and Discuss the Systems of Internal Accounting Controls: The Committee is to
      review and discuss with the independent auditors, Chief Financial Officer, the senior
      internal auditing executive, the General Counsel and, if and to the extent deemed
      appropriate by the Chairman of the Committee, members of their respective staffs the
      adequacy and effectiveness of the Company’s internal accounting controls, including any
      significant deficiencies or material weaknesses in the design or operation of, and any
      material changes in, the Company’s internal controls, the Company’s financial, auditing
      and accounting organizations and personnel, and the Company’s policies and compliance
      procedures with respect to business practices which shall include the disclosures regarding
      internal controls and matters required by Sections 302 and 404 of the Sarbanes-Oxley Act
      of 2002 and any rules promulgated thereunder by the SEC.

14.   Review and Discuss the Recommendations of Independent Auditors: The Committee is to
      meet separately (i.e., outside the presence of management) with the senior internal auditing
      executive and the appropriate members of the staff of the internal auditing department to
      review and discuss recommendations made by the independent auditors and the senior


                                              -4-
      Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 44 of 96



      internal auditing executive, as well as such other matters, if any, as such persons or other
      officers of the Company may desire to bring to the attention of the Committee.

15.   Review and Discuss the Audit Results: The Committee is to meet separately (i.e., outside
      the presence of management) with the independent auditors to review and discuss (A) the
      report(s) of their annual audit(s), or proposed report(s) of their annual audit(s), (B) the
      accompanying management letter, if any, (C) the reports of their reviews of the Company’s
      interim financial statements conducted in accordance with Auditing Standard No. 4105,
      and (D) the reports of the results of such other examinations outside of the course of the
      independent auditors’ normal audit procedures that the independent auditors may from time
      to time undertake. The foregoing shall include the reports required by Section 204 of the
      Sarbanes-Oxley Act of 2002 and any rules promulgated thereunder by the SEC and, as
      appropriate, a review of (a) major issues regarding (i) accounting principles and financial
      statement presentations, including any significant changes in the Company’s selection or
      application of accounting principles, and (ii) the adequacy of the Company’s internal
      controls and any special audit steps adopted in light of material control deficiencies;
      (b) analyses prepared by management and/or the independent auditors setting forth
      significant financial reporting issues and judgments made in connection with the
      preparation of the financial statements, including analyses of the effects of alternative
      GAAP methods on the financial statements; and (c) the effect of regulatory and accounting
      initiatives, as well as off-balance sheet structures, on the financial statements of the
      Company.

16.   Obtain Assurances under Section 10A(b) of the Exchange Act: The Committee is to obtain
      assurance from the independent auditors that in the course of conducting the audit(s), there
      have been no acts detected or that have otherwise come to the attention of the audit firm
      that require disclosure to the Committee under Section 10A(b) of the Exchange Act.

17.   Discuss Risk Management Policies: The Committee is to discuss guidelines and policies
      with respect to risk assessment and risk management to assess and manage the Company’s
      exposure to risk. The Committee should discuss the Company’s major financial risk
      exposures and the steps management has taken to monitor and control these exposures.
      The Committee shall oversee the Company’s enterprise risk management activities
      (“ERM”), with the full understanding that responsibility for ERM continues to be shared
      by the entire Board of Directors and all directors have the authority and obligation to
      scrutinize the Company’s ERM efforts. There will be regular reports to the Board of
      Directors by management and the Committee as to the Company’s ERM. The Committee
      will as a part of this responsibility specifically inquire and discuss policies and processes
      for assessing and managing risk associated with information technology and cyber security.

18.   Obtain Reports Regarding Conformity With Legal Requirements and the Company’s Code
      of Business Conduct and Ethics: The Committee is to periodically obtain reports from
      management, the Chief Financial Officer, the Company’s senior internal auditing executive
      and the independent auditor that the Company and its subsidiary/foreign affiliated entities
      are in conformity with applicable legal requirements and the Company’s Code of Business
      Conduct and Ethics, including, but not limited to, compliance with the Fair Labor
      Standards Act of 1938, as amended, and any applicable rules or regulations promulgated

                                              -5-
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 45 of 96



       thereunder. The Committee is to review and discuss reports and disclosures of insider and
       affiliated party transactions. The Committee should advise the Board of Directors with
       respect to the Company’s policies and procedures regarding compliance with such
       applicable laws and regulations and with the Company’s Code of Business Conduct and
       Ethics.

19.    Establish Procedures for Complaints Regarding Financial Statements or Accounting
       Policies: The Committee is to establish and oversee procedures for (A) the receipt,
       retention, and treatment of complaints received by the Company regarding accounting,
       internal accounting controls, or auditing matters; and (B) the confidential, anonymous
       submission by employees of the Company of concerns regarding questionable accounting
       or auditing matters as required by Section 301 of the Sarbanes-Oxley Act of 2002 and the
       rules and listing requirements promulgated thereunder by the SEC and the NYSE.

20.    Discuss Legal Affairs: The Committee will periodically discuss with management and the
       independent auditors the Company’s legal affairs, including (a) any actions taken by, and
       correspondence with, any governmental authorities, (b) any governmental matters that may
       have a material impact on the Company and (c) any other significant outstanding legal
       matters involving the Company or any of its subsidiaries that may have a material impact
       on the Company’s financial statements or the Company’s compliance policies.

21.    Review and Discuss Other Matters: The Committee should review and discuss such other
       matters that relate to the accounting, auditing and financial reporting practices and
       procedures of the Company as the Committee may, in its own discretion, deem desirable
       in connection with the review functions described above.

22.    Make Board Reports: The Committee should report its activities regularly to the Board of
       Directors in such manner and at such times as the Committee and the Board of Directors
       deem appropriate. Such report should include a review of any issues that arise with respect
       to the quality or integrity of the Company’s financial statements, the Company’s
       compliance with legal or regulatory requirements, the performance and independence of
       the Company’s independent auditors or the performance of the internal audit function.

23.    Maintain Flexibility. The Committee, in carrying out its responsibilities, policies and
       procedures should remain flexible, in order to best react to changing conditions and
       circumstances. The Committee should take appropriate actions to set the overall corporate
       “tone” for quality financial reporting, sound business risk practices, and ethical behavior.

IV.    Meetings

        The Committee shall meet in person or telephonically at least quarterly, or more frequently
as it may determine necessary, to comply with its responsibilities as set forth herein. The Chair
shall, in consultation with the other members of the Committee, the Company’s independent
auditors and the appropriate officers of the Company establish the agenda for each meeting. Each
Board member may submit items to be included on the agenda. Committee members may also
raise subjects that are not on the agenda at any meeting. The Committee Chair or a majority of the
Committee members may call a meeting of the Committee at any time. The Committee shall


                                               -6-
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 46 of 96



conduct its business as provided in the Company’s by-laws. The Committee Chair shall supervise
the conduct of the meetings and shall have other responsibilities which the Committee may
designate from time to time. In the absence of the Committee Chair at any duly called meeting of
the Committee at which a quorum is present, the Committee, by majority vote of those members
present, shall designate one of the present members to serve as Acting Committee Chair for the
meeting.

       The Committee may request any officer or employee of the Company or the Company’s
outside legal counsel or independent auditors to attend a meeting of the Committee or to meet with
any members of, or consultants to, the Committee. The Committee shall meet with the Company’s
management, the internal auditors and the independent auditors in separate private sessions to
discuss any matter that the Committee, management, the independent auditors or such other
persons believe should be discussed privately. Any Committee member may be excused from a
meeting to permit the remaining members of the Committee to act on any matter in which such
member’s participation is not appropriate, and such member’s absence shall not destroy the
quorum for the meeting.

        The Committee may, from time to time, determine that information or materials
distributed or presented, or the specifics of deliberations held, at a Committee meeting would
harm the Company if shared outside the Board and should be accessed by Board members only.
If the Committee makes such a determination, the Committee must specifically identify the
material to be protected and mark it as “Sensitive Committee Material.” Sensitive Committee
Material may not be disclosed in any way outside the Board, except as required by applicable
law or by the affirmative vote of a majority of the Board. The designation of material as
Sensitive Committee Material will be as narrow as possible and may not interfere in any way
with the Committee’s duty under this charter and applicable law and regulations to provide a
report to the Board.

V.     Delegation

       The Committee may, in its discretion, delegate all or a portion of its duties and
responsibilities to a subcommittee, unless prohibited by applicable law, rule, regulation, or the
Company’s Articles of Incorporation or Bylaws.

VI.    Resources and Authority of the Committee

        The Committee shall have the resources and authority appropriate to discharge its
responsibilities as required by law, including the authority to engage independent counsel and
other advisors as the Committee deems necessary to carry out its duties. The Committee may also,
to the extent it deems necessary or appropriate, meet with the Company’s investment bankers or
financial analysts who follow the Company.

       The Company will provide for appropriate funding, as determined by the Committee, for
payment of (i) compensation to the Company’s independent auditors engaged for the purpose of
rendering or issuing an audit report or related work or performing other audit, review or attest
services for the Company, (ii) compensation to independent counsel or any other advisors



                                              -7-
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 47 of 96



employed by the Committee, and (iii) ordinary administrative expenses of the Committee that are
necessary or appropriate in carrying out its duties.

VII.   Audit Committee Report

       The Committee will prepare, with the assistance of management, the independent auditors
and outside legal counsel, the Audit Committee Report.

VIII. Annual Review

        At least annually, the Committee shall (a) review this Charter with the Board and
recommend any changes to the Board and (b) evaluate its own performance in the manner
prescribed by the Nominating/Corporate Governance Committee and report the results of this
evaluation to the Board.




August 17[●], 20182019




                                             -8-
Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 48 of 96




                              -9-
Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 49 of 96




             EXHIBIT A-2
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 50 of 96



                                   FLOWERS FOODS, INC.

                          DISCLOSURE COMMITTEE CHARTER

I.     Preamble

        Flowers Foods, Inc. (the “Company”) endeavors to ensure that accurate and complete
information regarding the Company and its operations and financial performance is provided to
shareholders and the investment community in a timely manner, in a clear, concise and
understandable format and in full compliance with the requirements of applicable securities laws
and the rules and regulations of the New York Stock Exchange, Inc. In order to accomplish this
goal and to assist the Company’s Chief Executive Officer (“CEO”) and Chief Financial Officer
(“CFO”) to discharge their responsibilities in certifying as to the Company’s periodic reports under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Company previously
established a Disclosure Committee (the “Committee”) comprised of management without a
written charter to discharge the duties and responsibilities set forth herein. The Company has
elected to memorialize the duties and responsibilities of the Committee in this Charter.

II.    Purposes

       The Committee has the following purposes:

        (i)    to evaluate the effectiveness of the Company’s “disclosure controls and
procedures,” which is defined as controls and procedures that are designed to ensure that
information required to be disclosed by the Company in its Exchange Act reports filed with the
Securities and Exchange Commission (the “SEC”) is recorded, processed, summarized and
reported within the time periods specified in the SEC’s rules and forms;

     (ii)    to review the Company’s annual and quarterly Exchange Act reports prior to the
Company filing them with the SEC to assess the quality of the disclosures made in the reports;

        (iii) to report to the CEO and CFO, prior to these officers executing their certifications
related to the Company’s annual and quarterly Exchange Act reports, the Committee’s
evaluation findings and conclusions regarding the effectiveness of the Company’s disclosure
controls and procedures and the Committee’s assessment of the quality of the disclosures made
in the Company’s annual and quarterly Exchange Act reports; and

        (iv)   to assist the Company in establishing guidelines and procedures designed to
gather timely the information required to be disclosed in the Company’s annual and quarterly
Exchange Act reports and other public disclosures.

III.   Composition

        The members of the Committee shall be those individuals holding the positions set forth
on Exhibit A attached hereto. The members of the Committee shall be appointed and may be
replaced by the CEO or the CFO. The Company’s Vice President and Corporate Controller shall
serve as Chair of the Committee.
      Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 51 of 96



IV.   Duties and Responsibilities

1.    The Committee shall meet prior to the filing of each of the Company’s annual and quarterly
      Exchange Act reports, as necessary from time to time to evaluate the necessity of making
      public disclosures, and otherwise as it determines.

2.    The Committee shall review and approve the guidelines and procedures to be distributed
      to appropriate management and other Company personnel designed to gather timely the
      information required to be disclosed in the Company’s Exchange Act reports (which
      include annual reports on Form 10-K and quarterly reports on Form 10-Q, current reports
      on Form 8-K, and proxy statements). Such guidelines and procedures shall be designed to
      operate so that important information flows to the appropriate collection and disclosure
      points in a timely manner and includes procedures relating to the prompt communication
      of information relating to events required to be reported by the Company within four
      business days in a current report on Form 8-K.

3.    The Committee shall establish timelines for preparation of the Company’s annual and
      quarterly Exchange Act reports, which timelines shall include critical dates and deadlines
      during the disclosure process relating to the preparation of drafts, the circulation of drafts
      to appropriate Company personnel, the Company’s independent auditors and the Audit
      Committee of the Board of Directors of the Company (the “Audit Committee”), and the
      receipt of comments and the review of such comments by the Committee. Such timetables
      should allow for circulation of draft reports to the Committee, the CEO, the CFO, and the
      Audit Committee sufficiently in advance of the applicable filing deadline in order to enable
      such persons to review carefully the filing and discuss any questions and comments related
      thereto.

4.    The Committee shall evaluate the effectiveness of the Company’s disclosure controls and
      procedures prior to the filing of each of the Company’s annual and quarterly Exchange Act
      reports with the SEC and assist the CEO and the CFO with their evaluation of the
      effectiveness of those disclosure controls and procedures. The Committee’s evaluation
      shall include, but not be limited to:

      •      assessing the adequacy of the Company’s disclosure controls and procedures in
             place to ensure that material information required to be disclosed in the Company’s
             Exchange Act reports is being recorded, processed, summarized and reported in
             those Exchange Act reports;

      •      identifying all significant deficiencies in the design or operation of the Company’s
             internal controls, which could adversely affect the Company’s ability to record,
             process, summarize and report financial data;

      •      monitoring the corrective actions being taken to address any known significant
             deficiencies in the design or operation of the Company’s internal controls; and




                                              -2-
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 52 of 96



       •      identifying any fraud, whether or not material, that involves management or other
              employees who have a significant role in the Company’s internal controls.

5.     The Committee shall review each annual and quarterly Exchange Act report prior to the
       Company filing them with the SEC to assess the quality of the disclosures made in the
       report, including, but not limited to, whether the report is accurate and complete in all
       material respects.

6.     The Committee shall report to the CEO and the CFO the Committee’s evaluation findings
       and conclusions regarding the effectiveness of the Company’s disclosure controls and
       procedures and the Committee’s assessment of the quality of the disclosures made in the
       Company’s annual and quarterly Exchange Act reports. This Committee report shall occur
       prior to the filing of each of the Company’s annual and quarterly Exchange Act reports. In
       addition, the Chair of the Committee shall report, at least quarterly, to the Audit
       Committee.

V.     Meetings

       The Committee shall meet prior to the filing of each of the Company’s annual and quarterly
Exchange Act reports, as necessary from time to time to evaluate the necessity or appropriateness
of making public disclosures, and otherwise as it determines.

VI.    Resources and Authority

        The Committee shall have appropriate resources and authority to discharge its
responsibilities, including, without limitation, appropriate funding, in such amounts as the
Committee deems necessary, to compensate any consultants or any other advisors retained by the
Committee. The Committee may also retain independent counsel and other independent advisors
to assist it in carrying out its responsibilities.

VII.   Annual Review

      At least annually, the Committee shall review this Charter and recommend any changes to
the CEO and the CFO for approval.




August 13, 2019




                                              -3-
      Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 53 of 96



                                          Exhibit A

                             Disclosure Committee Composition

Vice President and Corporate Controller*
President and Chief Executive Officer
Chief Financial Officer & Chief Administrative Officer
Senior Vice President and Chief Accounting Officer
Vice President of Financial Planning & Analysis
Vice President of Plant Finance (Flowers Bakeries, LLC)
Chief Legal Officer
Vice President, Chief Compliance Officer and Deputy General Counsel
Chief Operating Officer
Chief Sales Officer
President, Fresh Bakery Business Unit
President, Specialty/Snacking Business Unit
Chief Supply Chain Officer
Chief Human Resources Officer
Chief Marketing Officer
Business Unit Senior Vice President - Channel (Flowers Bakeries, LLC)
Senior Vice President of Finance and Chief Risk Officer (Flowers Bakeries, LLC)
Senior Vice President of Logistics (Flowers Bakeries, LLC)
Vice President of Treasury & Investor Relations
Senior Vice President of Communications and Corporate Responsibility
Senior Vice President and Chief Information Officer (Flowers Bakeries, LLC)

*Chair of the Disclosure Committee




                                            -4-
Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 54 of 96




             EXHIBIT A-3
Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 55 of 96



                            LIST OF OFFICERS


•     Chief Legal Counsel

•     Chief Operations Officer

•     Chief Sales Officer

•     Senior Vice President of DSD Sales

•     Vice President of Distributor Enablement
Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 56 of 96




           EXHIBIT B
     Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 57 of 96



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          VALDOSTA DIVISION

IN RE: FLOWERS FOODS INC.             )
DERIVATIVE LITIGATION                 ) Master File No.: 7:18-cv-00084-WLS
                                      )
                                      )

      [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 58 of 96



       WHEREAS, plaintiffs William D. Wrigley and Stephen Goldberger (“Plaintiffs”) have

made an unopposed motion (Doc. 26), pursuant to Federal Rule of Civil Procedure 23.1(c), for

an order: (i) preliminarily approving the proposed settlement (the “Settlement”) of the above-

captioned stockholder derivative action (the “Federal Derivative Action”) in accordance with the

Stipulation and Agreement of Settlement dated October 28, 2019 (the “Stipulation”), which,

together with the exhibits annexed thereto, sets forth the terms and conditions of the proposed

Settlement (for, among other things, dismissal of the Federal Derivative and State Derivative

Actions with prejudice upon the terms and conditions set forth therein); and (ii) approving

distribution of the Notice of Proposed Derivative Settlement (the “Notice”) and Summary Notice

of Proposed Derivative Settlement (“Summary Notice”) attached to the Stipulation as Exhibits C

and D, respectively;

       WHEREAS, capitalized terms not otherwise defined herein shall have the same meanings

set forth in the Stipulation; and

       WHEREAS, this Court, having considered the Stipulation and the exhibits annexed

thereto and having heard the arguments of the parties;

       NOW, THEREFORE, IT IS HEREBY ORDERED:

       1.      The Court GRANTS Plaintiffs’ unopposed motion for preliminary approval of the

Settlement (Doc. 26).

       2.      This Court does hereby preliminarily approve, subject to further consideration at

the Settlement Hearing described below, the Stipulation and the Settlement set forth therein,

including the terms and conditions for: (i) a proposed Settlement and dismissal of the Actions

with prejudice as to the Released Persons; and (ii) an award of attorneys’ fees and

reimbursement of expenses to the Plaintiffs’ Counsel and Shareholder’s Counsel.
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 59 of 96



       3.      A hearing (the “Settlement Hearing”) shall be held before this Court on

_____________, 201_, at ____ _.m. at the C.B. King United States Courthouse, 201 West Broad

Avenue, Albany, Georgia 31701 to determine: (i) whether the proposed Settlement of the Action

on the terms and conditions provided for in the Stipulation is fair, reasonable, and adequate, in

the best interests of Flowers and its stockholders, and should be approved by the Court;

(ii) whether to approve the Fee Award; (iii) whether to approve the Service Awards; and

(iv) whether the District Court Approval Order and Judgment attached to the Stipulation as

Exhibits E and F, respectively, should be entered herein.

       4.      The Court approves, as to form and content, the Notice and Summary Notice

(attached to the Stipulation as Exhibits C and D, respectively) and finds that the distribution of

the Notice and Summary Notice substantially in the manner and form set forth in ¶ 3.3 of the

Stipulation meets the requirements of Federal Rule of Civil Procedure 23.1 and due process, is

the best notice practicable under the circumstances, and shall constitute due and sufficient notice

of the matters set forth therein for all purposes to all Persons entitled to such notice.

       5.      Within seven (7) business days after entry of this Order, Flowers shall (i) cause

the Summary Notice to be published one time in Investor’s Business Daily online edition; and

(ii) publish the Stipulation and the Notice on an Internet page, which is accessible via a link on

the “Investor Relations” page of Flowers’ website, the address of which will be contained in the

Notice and which posting shall be maintained through the date of the Settlement Hearing.

Flowers and/or its insurers shall be solely responsible for the costs of disseminating the Notice

and Summary Notice as set forth in this paragraph.




                                                  -2-
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 60 of 96



       6.      At least twenty-one (21) calendar days prior to the Settlement Hearing, Flowers’

counsel shall serve on Plaintiffs’ Counsel and file with the Court proof, by affidavit or

declaration, of such publication of the Notice and Summary Notice.

       7.      All Current Flowers Stockholders shall be bound by all orders, determinations,

and judgments in this Action concerning the Settlement, whether favorable or unfavorable to

Current Flowers Stockholders.

       8.      Pending final determination of whether the Settlement should be approved, no

Flowers stockholder, either directly, representatively, or in any other capacity, shall commence

or prosecute against any of the Released Persons any action or proceeding in any court or

tribunal asserting any of the Released Claims.

       9.      All papers in support of the Settlement and the Fee Award shall be filed by

Plaintiffs with the Court and served at least thirty-five (35) calendar days prior to the Settlement

Hearing. Any objection to Plaintiffs’ Counsel’s application for attorneys’ fees and expenses

shall be filed and served no later than twenty-one (21) calendar days before the Settlement

Hearing. Any replies to any objections shall be filed with the Court and served at least seven (7)

calendar days prior to the Settlement Hearing.

       10.     Any Current Flowers Stockholder may appear and show cause if he, she, or it has

any reason why the terms and conditions of the proposed Settlement should not be approved as

fair, reasonable, and adequate; why the District Court Approval Order and the Judgment should

not be entered thereon; or why the Fee Award should not be approved; provided, however, that

unless otherwise ordered by the Court, no Current Flowers Stockholder shall be heard or entitled

to contest the approval of all or any of the terms and conditions of the proposed Settlement, the

Fee Award to be awarded to the Plaintiffs’ Counsel and Stockholder’s Counsel, or, if approved,



                                                 -3-
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 61 of 96



the District Court Approval Order and the Judgment to be entered thereon, unless that Current

Flowers Stockholder has, at least twenty-one (21) calendar days prior to the Settlement Hearing,

filed with the Clerk of the Court and delivered to the following counsel (by hand or overnight

courier or sent by first class mail): (1) a written objection to the Settlement setting forth: (a) the

stockholder’s name, address, and telephone number; (b) the nature of the objection; (c) proof of

current ownership of Flowers stock, including the number of shares of Flowers stock and the

date of purchase; and (d) any documentation in support of such objection; and (2) if a Current

Flowers Stockholder intends to appear in person, or through counsel, and requests to be heard at

the Settlement Hearing, such stockholder must have provided, in addition to the requirements of

(1) above, (a) a written notice of such stockholder’s intention to appear; and (b) the identities of

any witnesses the stockholder intends to call at the Settlement Hearing and a statement as to the

subjects of their testimony, signed as authorized by the objecting stockholder, and served copies

of any papers and briefs in support thereof to:

       William B. Federman
       FEDERMAN & SHERWOOD
       10205 N. Pennsylvania Avenue
       Oklahoma City, OK 73120

       Lead Counsel for Plaintiffs

       Michael J. McConnell
       JONES DAY
       1420 Peachtree Street, N.E., Suite 800
       Atlanta, GA 30309

       Counsel for Nominal Defendant Flowers Foods, Inc.

       The written objections and copies of any papers and briefs in support thereof to be filed

in Court shall be delivered by hand, overnight courier, or sent by first class mail to:




                                                  -4-
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 62 of 96



       CLERK OF THE COURT
       C.B. King United States Courthouse
       201 West Broad Avenue
       Albany, Georgia 31701

       Any Current Flowers Stockholder who does not make his, her, or its objection

substantially in the manner provided herein shall be deemed to have waived such objection and

shall forever be foreclosed from making any objection to the fairness, reasonableness, or

adequacy of the Settlement as incorporated in the Stipulation and to the Fee Award, unless

otherwise ordered by the Court, but shall otherwise be bound by the District Court Approval

Order and Judgment to be entered and the releases to be given.

       11.     The provisions contained in the Stipulation (including any exhibits attached

thereto) shall not be deemed a presumption, concession, or admission by any Settling Party of

(i) any fault, liability, or wrongdoing, or (ii) lack of merit as to any facts or claims alleged or

asserted in the Actions or in any other action or proceeding. The provisions contained in the

Stipulation shall not be interpreted, construed, deemed, invoked, offered, or received into

evidence or otherwise used by any person in the Actions or in any other action or proceeding,

whether civil, criminal, or administrative, except in connection with any proceeding to enforce

the terms of the Settlement. The Released Persons may file the Stipulation, District Court

Approval Order, and/or the Judgment in any action that may be brought against them in order to

support a defense or counterclaim based on principles of res judicata, collateral estoppel, full

faith and credit, breach of contract, release, good faith settlement, judgment bar or reduction, or

any other theory of claim preclusion or issue preclusion or similar defense or counterclaim.

       12.     All proceedings in the Federal Derivative Action, other than as may be necessary

to carry out the terms and conditions of the Settlement, are hereby stayed and suspended pending

final determination of whether the Settlement provided for in the Stipulation shall be approved.


                                                -5-
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 63 of 96



       13.     Pending the Effective Date of the Stipulation or the termination of the Stipulation

according to its terms, the Stockholders and their Related Persons are barred and enjoined from

initiating, instituting, commencing, maintaining, prosecuting, or in any way participating in any

action or proceeding asserting any of the Released Claims against any of the Released Persons.

       14.     The Court reserves the right to adjourn the date of the Settlement Hearing or

modify any other dates set forth herein without further notice to Flowers stockholders, and

retains jurisdiction to consider all further applications arising out of or connected with the

Settlement.

       15.     The Court may approve the Settlement, with such modifications as may be agreed

to by the Settling Parties, if appropriate, without further notice to Flowers stockholders.


       IT IS SO ORDERED.

DATED: __________________                     ________________________________________
                                              The Honorable W. Louis Sands
                                              Senior United States District Judge




                                                 -6-
Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 64 of 96




           EXHIBIT C
     Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 65 of 96



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          VALDOSTA DIVISION

IN RE: FLOWERS FOODS INC.             )
DERIVATIVE LITIGATION                 ) Master File No.: 7:18-cv-00084-WLS
                                      )
                                      )

             NOTICE OF PROPOSED DERIVATIVE SETTLEMENT
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 66 of 96



TO:        ALL RECORD HOLDERS AND BENEFICIAL OWNERS OF STOCK OF
       FLOWERS FOODS, INC. (“FLOWERS” OR THE “COMPANY”) AS OF
       OCTOBER 28, 2019 (“CURRENT FLOWERS STOCKHOLDERS”).

            PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY.
       THIS NOTICE RELATES TO A PROPOSED SETTLEMENT AND DISMISSAL
       OF STOCKHOLDER DERIVATIVE LITIGATION AND CONTAINS
       IMPORTANT INFORMATION REGARDING YOUR RIGHTS. YOUR RIGHTS
       MAY BE AFFECTED BY THESE LEGAL PROCEEDINGS. IF THE COURT
       APPROVES THE SETTLEMENT, YOU WILL BE FOREVER BARRED FROM
       CONTESTING THE APPROVAL OF THE PROPOSED SETTLEMENT AND
       FROM PURSUING THE RELEASED CLAIMS.

            IF YOU HOLD FLOWERS STOCK FOR THE BENEFIT OF ANOTHER,
       PLEASE PROMPTLY TRANSMIT THIS DOCUMENT TO SUCH BENEFICIAL
       OWNER.

            THE COURT HAS MADE NO FINDINGS OR DETERMINATIONS
       CONCERNING THE MERITS OF THE ACTION. THE RECITATION OF THE
       BACKGROUND AND CIRCUMSTANCES OF THE SETTLEMENT CONTAINED
       HEREIN DOES NOT CONSTITUTE THE FINDINGS OF THE COURT. IT IS
       BASED ON REPRESENTATIONS MADE TO THE COURT BY COUNSEL FOR
       THE SETTLING PARTIES.

       YOU ARE HEREBY NOTIFIED, pursuant to an Order of the United States District

Court for the Middle District of Georgia (the “Court”), that a proposed Settlement has been reached

among the parties to the stockholder actions brought derivatively on behalf of Flowers, captioned

In re: Flowers Foods, Inc. Derivative Litigation, Master File No.: 7:18-cv-00084-WLS, pending

in the United States District Court for the Middle District of Georgia (the “Federal Derivative

Action”) and In re Flowers Foods, Inc. Derivative Litigation, Master File No. SUCV2018000405,

pending in the Superior Court of Thomas County, Georgia (the “State Derivative Action,” and,

together with the Federal Derivative Action, the “Actions”), pursuant to a stipulation of settlement

filed with the Court (the “Settlement” or the “Stipulation”). The “Settling Parties” include the

parties to the Actions as well as a shareholder named Janet Lovette (the “Shareholder”).

       As explained below, on ___________, 201_, at ___ __.m., the Court will hold a hearing

(the “Settlement Hearing”) to determine: (i) whether to enter an order approving the terms of the



                                                -1-
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 67 of 96



Settlement as fair, reasonable, and adequate; (ii) whether a final judgment should be entered (the

“Judgment”); (iii) whether the Court should award the requested attorneys’ fees and

reimbursement of expenses for Plaintiffs’ counsel and Shareholder’s counsel and the Service

Awards (as defined below); and (iv) such other matters as may be necessary or proper under the

circumstances.

       The terms of the Settlement are set forth in the Stipulation dated October 28, 2019. The

Settlement provides for corporate governance reforms designed to protect the Company going

forward.   If approved by the Court, the Settlement will fully resolve the Actions and the

Shareholder Demand on the terms set forth in the Stipulation and summarized in this Notice,

including resulting in the dismissal of the Actions with prejudice. For a more detailed statement

of the matters involved in the Actions, the Settlement, and the terms discussed in this Notice, the

Stipulation may be inspected at the Clerk of Court’s office at the C.B. King United States

Courthouse, 201 West Broad Avenue, Albany, Georgia 31701. The Stipulation is also available

for viewing via a link on the “Investor Relations” page of Flowers’ website at

https://www.flowersfoods.com.

       This Notice is not intended to be an expression of any opinion by the Court with respect to

the merits of the claims made in the Actions or the Shareholder Demand, but is merely to advise

you of the pendency and settlement of the Action.

       There is No Claims Procedure. This case was brought to protect the interests of Flowers

and its stockholders.    The Settlement will result in changes to the Company’s corporate

governance, not in payment to individuals, and, accordingly, there will be no claims procedure.




                                               -2-
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 68 of 96



I.     SUMMARY OF THE ACTION

       A.      Background of the Allegations

       The plaintiffs in the Actions (the “Plaintiffs”) brought the Actions against Flowers, as a

nominal defendant, and certain individuals that Plaintiffs’ claimed breached their fiduciary duties

as directors or officers of Flowers (the “Individual Defendants”). The Individual Defendants and

Flowers are together referred to as the “Defendants.”

       In the Actions and the Shareholder Demand, Plaintiffs and the Shareholder assert that

Flowers relies heavily on an “Independent Distributor Model” to operate its direct-to-store delivery

segment. In utilizing this model, Flowers has classified, and continues to classify, its independent

distributors as “independent contractors,” and thus the Company has not made certain benefit

payments to the independent distributors that they may have received if they had been classified

as employees. The Plaintiffs and the Shareholder allege that, since July 2015, Flowers has faced

nearly two dozen lawsuits by distributors alleging they were misclassified as independent

contractors rather than as employees. The Plaintiffs and the Shareholder (collectively) further

assert that the Individual Defendants and certain additional individuals referenced in shareholder

demand letters (the “Additional Identified Persons”) knowingly misclassified workers as

independent contractors in violation of the Fair Labor Standards Act (“FSLA”). Specifically, the

Plaintiffs and the Shareholder (collectively) claim, among other things, that the Individual

Defendants and certain Additional Identified Persons breached their fiduciary duties.

       Defendants deny the allegations in the Actions and the Shareholder Demand.

       B.      Procedural History

               1.      The Federal Derivative Action

       In accordance with Georgia law (O.C.G.A. § 14-2-742), on September 28, 2016 and

March 16, 2017, respectively, plaintiffs Stephen Goldberger (“Goldberger”) and William D.



                                                -3-
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 69 of 96



Wrigley (“Wrigley”) each served separate litigation demand letters on the Flowers Board of

Directors. On November 30, 2016, counsel for Goldberger entered into an agreement with counsel

for Defendants tolling the deadline for Defendants to respond to the demand under O.C.G.A. § 14-

2-742 until ninety (90) days following a ruling on the motion to dismiss in the related securities

class action captioned In re Flowers Foods, Inc. Securities Litigation, Case No. 7:16-cv-00222-

WLS (M.D. Ga.) (the “Securities Action”). On May 2, 2016, counsel for Wrigley entered into a

similar tolling agreement (the “Tolling Agreements”).

       The Court denied the motion to dismiss the Securities Action on March 23, 2018.

Thereafter, Wrigley and Goldberger each filed verified shareholder derivative complaints in the

U.S. District Court for the Middle District of Georgia on June 8, 2018 and June 14, 2018,

respectively.

       On June 22, 2018, Wrigley, Goldberger, and Defendants jointly moved the Court for an

order: (i) consolidating the actions; (ii) appointing Federman & Sherwood as lead counsel, Holzer

& Holzer, LLC as Liaison Counsel, and Wrigley as lead plaintiff; and (iii) deferring the

consolidated action pending a ruling on a motion for summary judgment in the Securities Action

or notification of settlement of the Securities Action. The Court issued the order granting that

motion on June 27, 2018.

                2.    The State Derivative Action

       In accordance with Georgia law (O.C.G.A. § 14-2-742), plaintiffs Frank Garnier

(“Garnier”) and the Margaret Cicchini Family Trust (the “Trust”) each served litigation demand

letters on the Board on May 24, 2018 and June 11, 2018, respectively.

       On June 21, 2018, the Trust and Garnier both filed individual shareholder derivative actions

against the Individual Defendants in the Superior Court of Thomas County in the state of Georgia.

The Board had not responded to either of the litigation demand letters. On July 5, 2018, the Trust,


                                               -4-
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 70 of 96



Garnier, and Defendants jointly moved the court for an order: (i) consolidating the actions;

(ii) appointing Pomerantz and Levi & Korsinsky as co-lead counsel, Ken Hodges Law as liaison

counsel, and the Trust and Garnier as lead plaintiffs; and (iii) deferring the consolidated action

pending a ruling on a motion for summary judgment in the Securities Action or notification of

settlement of the Securities Action. The court issued the order on July 12, 2018.

               3.     The Shareholder Demand

       By letter dated June 1, 2018, the Shareholder’s counsel stated that Shareholder was a

Flowers shareholder, made certain demands upon the Defendants, and threatened to bring suit

derivatively on behalf of Flowers. The June 1, 2018 letter, among other things, demanded that the

Board commence a civil action against Defendants to redress their alleged breach of fiduciary duty.

Defendants’ counsel responded to the June 1, 2018 letter on August 15, 2018 and stated that the

Company would address the demand in accordance with the process set forth in the deferral orders

entered in the State and Federal Derivative Actions. On April 3, 2019, the Company received a

letter from the Shareholder requesting to inspect certain corporate books, records, and documents

within the Company’s possession, custody, and control for the period beginning on February 7,

2013 through the present in order to investigate the potential wrongdoing, mismanagement, and

breaches of fiduciary duties described in the demand letter (the June 1, 2018 and the April 3, 2019

letters, collectively, are the “Shareholder Demand”).

               4.     Settlement Negotiations

       Consistent with the terms of the Tolling Agreements, beginning on August 16, 2018,

Defendants produced to Plaintiffs’ counsel and Shareholder’s counsel over 363,000 pages of

internal Company documents that it produced in the Securities Action, as well as transcripts of

depositions taken in the Securities Action.




                                               -5-
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 71 of 96



       On March 15, 2019, Plaintiffs’ counsel submitted a detailed and confidential settlement

demand letter to Defendants’ counsel outlining a proposed framework for settlement, which

included, inter alia, detailed proposed corporate governance reforms.            On April 21, 2019,

Shareholder’s counsel sent a detailed and confidential settlement demand letter to Defendants’

counsel that also included proposed corporate governance reforms. Upon receipt of Plaintiffs’ and

Shareholder’s settlement demands, the Settling Parties engaged in good faith, arm’s-length

negotiations. This negotiation included two full day in-person mediations overseen by Robert A.

Meyer of JAMS Mediation, Arbitration and ADR Services. The first mediation was held on

April 29, 2019 in New York, New York. Though the first mediation did not result in a resolution

to the Actions and the Shareholder Demand, the Settling Parties continued their negotiations

throughout the following months. A second mediation was held on September 13, 2019 in Los

Angeles, California. At the conclusion of this mediation, the Settling Parties reached an agreement

on all material terms of the Settlement and executed a term sheet to that effect.

II.    TERMS OF THE PROPOSED DERIVATIVE SETTLEMENT

       The principal terms, conditions, and other matters that are part of the Settlement, which is

subject to approval by the Court, are summarized below. This summary should be read in

conjunction with, and is qualified in its entirety by reference to, the text of the Stipulation.

       A.      Flowers Agrees to Adopt Corporate Governance Reforms

       Flowers, through the Board, shall adopt and/or maintain the corporate governance reforms

detailed below (the “Reforms”) within sixty (60) calendar days of the entry of the Judgment

following final approval of the Settlement. Flowers shall take the necessary steps to adopt and

implement the Reforms, to the extent that such Reforms have not already been adopted and

implemented. Except where specified otherwise, the Reforms shall be maintained for a period of




                                                  -6-
      Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 72 of 96



no less than four (4) years from the date of implementation, except for modification required by

applicable law, regulation, or technological advancements.

       Flowers acknowledges that the adoption of the corporate governance Reforms confers a

benefit upon the Company and that the Actions and the Shareholder Demand were factors in

Company’s adoption of the Reforms.

       B.     Corporate Governance Reforms and Confirmation of Certain Officer
              Responsibilities

              1.      Corporate Governance Reforms

                      (a)    Regulatory Disclosure

        Flowers will add a narrative to the proxy or annual report summarizing the consideration
or review by the Audit Committee of regulatory issues during the relevant year.

                      (b)    Amendment of the Audit Committee Charter

       The Board shall approve the amendment of the Audit Committee’s charter in accordance
with the revisions of that document as set forth in Exhibit A-1 to the Stipulation.

                      (c)    Disclosure Committee Chairman Report to Audit Committee

     The Chairman of Flowers’ Disclosure Committee will report quarterly to the Audit
Committee.

                      (d)    Disclosure Committee Charter

        The Disclosure Committee shall adopt a charter as set forth in Exhibit A-2 to the
Stipulation.

                      (e)    Presentation to Compensation Committee’s Consultant

       A consultant to the Compensation Committee of the Board will review Flowers’ existing
clawback policy and consider whether additional flexibility should be provided under that policy.
As part of that review, Plaintiffs’ counsel in the Actions may provide a thirty (30) minute
telephonic presentation to the consultant. Flowers’ counsel and/or counsel representing any
relevant committee may listen to the telephonic presentation.

                      (f)    Officer and Director Education

       Flowers’ outside counsel will provide an annual update to the Board and Flowers’ Section
16 officers regarding applicable labor and franchise laws and regulations, including the FLSA.




                                              -7-
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 73 of 96



Also, the officers serving in the positions designated in Exhibit A-3 to the Stipulation shall receive
formal training each year regarding compliance with the FLSA.

                2.      Confirmation of Officer Responsibilities for Corporate Compliance

        Ms. Stephanie B. Tillman currently serves as Flowers’ Chief Compliance Officer and
Deputy General Counsel. As of January 1, 2020, Ms. Tillman will become Flowers’ Chief Legal
Officer. Beginning January 1, 2020, the functions and responsibilities of the Chief Compliance
Officer will be subsumed within the office of the Chief Legal Officer and, as a result, Ms. Tillman
will continue to perform the functions and responsibilities of Chief Compliance Officer after 2019.

III.    DISMISSAL AND RELEASES

        The Settlement is conditioned, among other things, upon entry of an order by the Court

approving the Settlement, the Judgment, and dismissal of the Actions with prejudice. The

Settlement is also conditioned upon such dismissals having become final and non-appealable (the

“Effective Date”).

        1.      Upon the Effective Date, the Releasing Persons (on behalf of themselves and

derivatively on behalf of Flowers) shall be deemed to have, and by operation of the Judgment shall

have, fully, finally, and forever released, relinquished, and discharged the Released Persons from

the Released Claims. The Releasing Persons shall be deemed to have, and by operation of the

Judgment shall have, covenanted not to sue any Released Person with respect to any Released

Claims, and shall be permanently barred and enjoined from initiating, instituting, commencing,

maintaining, or prosecuting any of the Released Claims against any of the Released Persons. Upon

final approval of the Settlement, the Releasing Persons shall be deemed to have waived and

relinquished, to the fullest extent permitted by law, the provisions, rights, and benefits of any state,

federal, or foreign law, or principle of common law, which may have the effect of limiting the

foregoing release. The foregoing release shall include a release of Unknown Claims.

        A.      Definitions

        As used in this Notice:




                                                  -8-
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 74 of 96



       (1)     “Related Person(s)” means each of a person’s or an entity’s past, present, or future

family members, spouses, domestic partners, parents, associates, affiliates, divisions, subsidiaries,

officers, directors, stockholders, owners, members, representatives, employees, attorneys,

financial or investment advisors, consultants, underwriters, investment banks or bankers,

commercial bankers, insurers, reinsurers, excess insurers, co-insurers, advisors, principals, agents,

heirs, executors, trustees, estates, beneficiaries, distributees, foundations, general or limited

partners or partnerships, joint ventures, personal or legal representatives, administrators, or any

other person or entity acting or purporting to act for or on behalf of any person or entity, and each

of their respective predecessors, successors, and assigns.

       (2)     “Released Claim(s)” means collectively all claims (including Unknown Claims),

demands, debts, losses, damages, duties, rights, disputes, actions, causes of action, liabilities,

obligations, judgments, suits, matters, controversies, proceedings, or issues, of any kind, nature,

character, or description whatsoever (and including, but not limited to, any claims for damages,

whether compensatory, consequential, special, punitive, exemplary, or otherwise, and any and all

fees, costs, interest, expenses, or charges), whether known or unknown, contingent or absolute,

suspected or unsuspected, foreseen or unforeseen, disclosed or undisclosed, concealed or hidden,

apparent or not apparent, accrued or unaccrued, matured or unmatured, liquidated or not liquidated,

asserted or unasserted, at law or in equity, that have been asserted, could have been asserted, or in

the future could be asserted against any Released Persons in the Shareholder Demand, the Actions,

or in any other court, tribunal, forum, or proceeding, based upon, arising from, or in any way

related to the transactions or occurrences referenced in the Actions and the Shareholder Demand

(including without limitation claims of fraud, breach of any duty, negligence, gross negligence,

mismanagement, gross mismanagement, corporate waste, abuse of control, unjust enrichment,




                                                -9-
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 75 of 96



disgorgement, recoupment, contribution, indemnification, and violations of federal securities laws,

whether individual, class, direct, derivative, representative, legal, equitable, or any other type, and

arising under United States federal, state or local law, foreign law, common law, statutory law,

administrative law, rule, regulation, or at equity).

       (3)     “Released Person(s)” means collectively each and all of (i) the Defendants; (ii) the

Additional Identified Persons; (iii) the Defendants’ Related Persons; and (iv) the Additional

Identified Persons’ Related Persons.

       (4)     “Releasing Person(s)” means Plaintiffs and Shareholder (for themselves and

derivatively on behalf of Flowers), Current Flowers Stockholders, and each of Plaintiffs’,

Shareholder’s, and Current Flowers Stockholders’ Related Persons.

       (5)     “Unknown Claims” means any claim a person or entity does not know or suspect

to exist in his, her, or its favor at the time of the releases provided for herein, including claims

which, if known by him, her, or it, might have affected his, her, or its settlement with and release

of the persons or entities released as described herein, or might have affected his, her, or its

decision not to object to this Settlement. With respect to any and all released claims, the Settling

Parties stipulate and agree that, upon the Effective Date, the releasing persons and entities shall

expressly waive, and shall be deemed to have, and by operation of the Judgment shall have,

expressly waived the provisions, rights, and benefits of California Civil Code §1542, which

provides:

                       A general release does not extend to claims that the creditor or
                       releasing party does not know or suspect to exist in his or her favor
                       at the time of executing the release and that, if known by him or her,
                       would have materially affected his or her settlement with the debtor
                       or released party.

       The Settling Parties shall expressly waive, and the releasing persons and entities shall be

deemed to have, and by operation of the Judgment shall have, expressly waived any and all


                                                 - 10 -
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 76 of 96



provisions, rights, and benefits conferred by any United States federal law or any law of any state

or territory of the United States, or principle of common law or foreign law, which is similar,

comparable, or equivalent in effect to California Civil Code § 1542. The Settling Parties

acknowledge that they may discover facts in addition to or different from those now known or

believed to be true by them with respect to the released claims, but it is the intention of the Settling

Parties completely, fully, finally, and forever to compromise, settle, release, discharge, and

extinguish any and all of the released claims, known or unknown, suspected or unsuspected,

contingent or absolute, accrued or unaccrued, apparent or unapparent, which now exist, or

heretofore existed, or may hereafter exist, and without regard to the subsequent discovery of

additional or different facts. The Settling Parties acknowledge, and the releasing persons and

entities shall be deemed by operation of the Judgment to have acknowledged, that the foregoing

waiver was separately bargained for and was a material element of the Settlement.

       2.      Upon the Effective Date, Defendants and each of the other Released Persons shall

be deemed to have, and by operation of the Judgment shall have, fully, finally, and forever

released, relinquished, and discharged Plaintiffs, Shareholder, and Plaintiffs’ and Shareholder’s

Counsel (as defined in the Stipulation) from all claims, sanctions, actions, liabilities, or damages

arising out of, relating to, or in connection with the institution, prosecution, assertion, settlement,

or resolution of the Actions, the Shareholder Demand, or the Released Claims. The foregoing

release shall include a release of Unknown Claims.

       3.      Notwithstanding ¶¶ III 1 and 2 above, nothing in the Stipulation or the Judgment

shall provide a release of any claims to enforce this Stipulation, the Settlement, or the Judgment

or bar any action by any Settling Party to enforce the terms of the Stipulation, the Settlement, or

the Judgment. In addition, nothing in ¶¶ III 1 and 2 above is intended to release any rights to




                                                 - 11 -
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 77 of 96



indemnification, insurance coverage, or advancement of expenses that any Released Person has or

may have under any insurance policy, contract, bylaw, or charter provision, or under Georgia law,

including, but not limited to, any rights any Released Person has or may have related to any

pending or threatened civil or government proceedings.

IV.    ATTORNEYS’ FEES AND EXPENSES

       After negotiation of the principal terms of the Settlement, counsel for the Settling Parties,

with the substantial assistance and oversight of the mediator Robert Meyer of JAMS Mediation,

Arbitration and ADR Services separately negotiated at arm’s-length the amount of attorneys’ fees

and reimbursement of expenses to be paid to Plaintiffs’ counsel and Shareholder’s counsel. As a

result of these negotiations, Flowers agreed to cause its directors’ and officers’ liability insurer to

pay to Plaintiffs’ counsel and Shareholder’s counsel an award of attorneys’ fees and expenses in

the total amount of One Million Three Hundred Thousand and 00/100 dollars ($1,300,000) (the

“Fee Award”), subject to approval of the Court. To date, Plaintiffs’ counsel and Shareholder’s

counsel have not received any payments for their efforts on behalf of Flowers. The Settling Parties

mutually agree that the Fee Award is fair and reasonable in light of the benefits conferred upon

Flowers and the Current Flowers Stockholders by the Settlement.

       Each of the Plaintiffs and the Shareholder (Janet Lovette) may also apply for Court

approval of service awards in the amount of $1,500 each (the “Service Awards”), in light of the

benefits they have helped to create for the Current Flowers Stockholders. The Service Awards, to

the extent that they are applied for and approved by the Court in whole or in part, shall be funded

solely from the Fee Award. The Service Awards shall not increase the amount of any fees or

expenses to be paid by Defendants or on their behalf.




                                                 - 12 -
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 78 of 96



V.     REASONS FOR THE SETTLEMENT

       Counsel for the Settling Parties believe that the Settlement is in the best interests of Flowers

and the Current Flowers Stockholders.

       A.      Why Did The Plaintiff Agree to Settle?

       The Plaintiffs and the Shareholder contend, after an extensive investigation, which

included, inter alia, (a) inspecting, reviewing, and analyzing the Company’s public filings with

the SEC; (b) researching corporate governance issues; (c) researching the applicable law with

respect to the claims asserted in the Actions and the Shareholder Demand and the potential

defenses thereto; (d) reviewing and analyzing over 350,000 pages of documents produced by

Flowers; and (e) participation in two mediation sessions, that, while they believe the claims

asserted in the Actions on behalf of Flowers have merit, (i) they recognize and acknowledge the

expense and length of continued proceedings necessary to prosecute the Actions through trial and

appeal; (ii) they have taken into account the uncertain outcome and the risk of any litigation,

especially in complex actions such as the Actions and the litigation contemplated by the

Shareholder Demand, as well as the difficulties and delays inherent in such litigation; and (iii) they

are mindful of the inherent problems of proof and possible defenses to the claims asserted in the

Actions and the Shareholder Demand. Plaintiffs’ counsel and Shareholder’s counsel believe that

the Settlement will result in corporate governance enhancements. Plaintiffs, Shareholder, and their

counsel contend that, based on the foregoing evaluation, they have determined that the Settlement

set forth in the Stipulation is in the best interests of Flowers and confers benefits upon Flowers and

the Current Flowers Stockholders.

       B.      Why Did the Defendants Agree to Settle?

       Defendants have denied, and continue to deny, each and all of the claims and contentions

alleged by the Plaintiffs in the Actions and the Shareholder in the Shareholder Demand.



                                                - 13 -
          Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 79 of 96



Nonetheless, Defendants contend that (i) they have taken into account the uncertainty, distraction,

disruption, burden, expense, and risks inherent in any litigation; and (ii) they have therefore

determined that it is desirable that the Actions and the Shareholder Demand be fully and finally

settled in the manner and upon the terms and conditions set forth in the Stipulation. Flowers states

it has concluded that the Settlement set forth in the Stipulation confers a benefit to Flowers and is

in the best interests of the Company and the Current Flowers Stockholders.

VI.       THE SETTLEMENT HEARING AND YOUR RIGHT TO OBJECT, BE HEARD,
          AND ATTEND

          On _________________, 201_, at _______ __.m., the Court will hold the Settlement

Hearing before the Hon. W. Louis Sands in Courtroom ___, the United States District Court for

the Middle District of Georgia, C.B. King United States Courthouse, 201 West Broad Avenue,

Albany, Georgia 31701. The Settlement Hearing may be continued by the Court without further

notice.

          At the Settlement Hearing, the Court will consider (i) whether to enter an order approving

the terms of the Settlement (including the release of claims against, among others, Flowers and the

Individual Defendants) as fair, reasonable and adequate; (ii) whether a final judgment should be

entered dismissing the Action with prejudice; (iii) whether the Court should award the Fee Award,

including the Service Awards; and (iv) such other matters as may be necessary or proper under the

circumstances.

          You have the right to object to the proposed Settlement and you may, but are not required,

to appear in person or through counsel at the Settlement Hearing to present such objections to the

Settlement or the application for an award of attorneys’ fees and expenses. However, no Current

Flowers Stockholder shall be permitted to object or be heard to present such objection to the

approval of the proposed Settlement and award of attorneys’ fees and expenses unless that Current



                                                - 14 -
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 80 of 96



Flowers Stockholder has, at least twenty-one (21) calendar days prior to the Settlement Hearing,

filed with the Clerk of the Court (1) a written objection to the Settlement setting forth: (a) the

stockholder’s name, address, and telephone number; (b) the nature of the objection; (c) proof of

current ownership of Flowers stock, including the number of shares of Flowers stock and the date

of purchase; and (d) any documentation in support of such objection; and (2) if a Current Flowers

Stockholder intends to appear in person, or through counsel, and requests to be heard at the

Settlement Hearing, such stockholder must have provided, in addition to the requirements of

(1) above, (a) a written notice of such stockholder’s intention to appear; and (b) the identities of

any witnesses the stockholder intends to call at the Settlement Hearing and a statement as to the

subjects of their testimony, signed as authorized by the objecting stockholder.

       YOUR WRITTEN OBJECTIONS MUST BE ON FILE WITH THE CLERK OF THE

COURT NO LATER THAN ________ ___, 201_. The Court Clerk’s address is:

                       Clerk of the Court
                       C.B. King United States Courthouse
                       201 West Broad Avenue
                       Albany, Georgia 31701

       YOU ALSO MUST DELIVER COPIES OF THE MATERIALS TO DESIGNATED

COUNSEL FOR THE SETTLING PARTIES (BY HAND, OVERNIGHT COURIER, OR FIRST

CLASS MAIL).

Counsel’s addresses are:

                       Lead Counsel for Plaintiff

                       William B. Federman
                       FEDERMAN & SHERWOOD
                       10205 N. Pennsylvania Avenue
                       Oklahoma City, OK 73120




                                               - 15 -
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 81 of 96



                       Counsel for Nominal Defendant Flowers

                       Michael J. McConnell
                       JONES DAY
                       1420 Peachtree Street N.E., Suite 800
                       Atlanta, GA 30309-3053

Unless the Court orders otherwise, your objection will not be considered unless it is timely filed

with the Court and delivered to counsel identified above. Any person or entity who fails to object

or otherwise request to be heard in the manner prescribed above will be deemed to have waived

the right to object to any aspect of the Settlement or otherwise request to be heard (including the

right to appeal) and will be forever barred from raising such objection or request to be heard in

this or any other action or proceeding.

VII.   HOW TO OBTAIN ADDITIONAL INFORMATION

       This Notice summarizes the Stipulation. It is not a complete statement of the events

regarding the Actions or the Shareholder Demand, or the provisions of the Stipulation. There is

additional information concerning the Settlement available in the Stipulation. The Stipulation may

be viewed via a link on the “Investor Relations” page of Flowers’ website at

https://www.flowersfoods.com. You may also inspect the Stipulation during business hours at the

office of the Clerk of the Court, United States District Court for the Middle District of Georgia,

C.B. King United States Courthouse, 201 West Broad Avenue, Albany, Georgia 31701. However,

you must appear in person to inspect these documents. The Clerk’s office will not mail copies to

you.

       For more information concerning the Actions, the Shareholder Demand, and the

Settlement, you may also call or write to: Federman & Sherwood, c/o William B. Federman, 10205

N. Pennsylvania Avenue, Oklahoma City, OK 73120, Telephone: (405) 235-1560.




                                               - 16 -
    Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 82 of 96



     PLEASE DO NOT CALL, WRITE, OR OTHERWISE DIRECT QUESTIONS TO

EITHER THE COURT OR THE CLERK’S OFFICE.

DATED ___________ __, 2019            BY ORDER OF THE COURT
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF GEORGIA




                                  - 17 -
Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 83 of 96




           EXHIBIT D
     Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 84 of 96



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          VALDOSTA DIVISION

IN RE: FLOWERS FOODS INC.             )
DERIVATIVE LITIGATION                 ) Master File No.: 7:18-cv-00084-WLS
                                      )
                                      )

       SUMMARY NOTICE OF PROPOSED DERIVATIVE SETTLEMENT
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 85 of 96



TO:    ALL RECORD HOLDERS AND BENEFICIAL OWNERS OF STOCK OF
       FLOWERS FOODS, INC. (“FLOWERS” OR THE “COMPANY”) AS OF
       OCTOBER 28, 2019 (“CURRENT FLOWERS STOCKHOLDERS”).

       YOU ARE HEREBY NOTIFIED, pursuant to an Order of the United States District Court

for the Middle District of Georgia (the “Court”), that a proposed Settlement has been reached

among the parties to the stockholder actions brought derivatively on behalf of Flowers, captioned

In re: Flowers Foods, Inc. Derivative Litigation, Master File No.: 7:18-cv-00084-WLS, pending

in the United States District Court for the Middle District of Georgia (the “Federal Derivative

Action”) and In re Flowers Foods, Inc. Derivative Litigation, Master File No. SUCV2018000405,

pending in the Superior Court of Thomas County, Georgia (the “State Derivative Action,” and,

together with the Federal Derivative Action, the “Actions”), pursuant to a stipulation of settlement

filed with the Court (the “Settlement” or the “Stipulation”). The “Settling Parties” include the

parties to the Actions as well as a shareholder named Janet Lovette (the “Shareholder”).

       The plaintiffs in the Actions (the “Plaintiffs”) and the Shareholder asserted claims on behalf

of Flowers against certain current and former officers and directors of Flowers. Plaintiffs and the

Shareholder alleged, among other things, that these individuals breached their fiduciary duties in

connection with the purported misclassification of employees as independent contractors.

       Under the terms of the Settlement, Flowers shall adopt certain corporate governance

reforms described in the Stipulation. In addition, Flowers agreed that an award of attorneys’ fees

and reimbursement of expenses to Plaintiffs’ counsel and Shareholder’s counsel in the total amount

of One Million Three Hundred Thousand and 00/100 dollars ($1,300,000.00), subject to approval

of the Court, is fair and reasonable in light of the benefits conferred upon Flowers and the Current

Flowers Stockholders. Flowers states that the Settlement is in the best interests of the Company

and the Current Flowers Stockholders.
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 86 of 96



       On _________________, 201_, at _______ __.m., the Court will hold a hearing (the

“Settlement Hearing”) before the Hon. W. Louis Sands in Courtroom ___, the United States

District Court for the Middle District of Georgia, C.B. King United States Courthouse, 201 West

Broad Avenue, Albany, Georgia 31701, to determine: (i) whether to enter an order approving the

terms of the Settlement (which provides for the dismissal with prejudice of the Federal Derivative

Action and the State Derivative Action and the release of claims) as fair, reasonable, and adequate;

(ii) whether a final judgment should be entered dismissing the Federal Derivative Action with

prejudice; (iii) whether the Court should award the requested attorneys’ fees and reimbursement

of expenses for Plaintiffs’ counsel and the “Service Awards” (as defined in the Stipulation); and

(iv) such other matters as may be necessary or proper under the circumstances. The Court may

adjourn the Settlement Hearing without further notice to Flowers stockholders.

       PLEASE READ THIS SUMMARY NOTICE CAREFULLY AND IN ITS
       ENTIRETY. IF YOU ARE A CURRENT FLOWERS STOCKHOLDER,
       YOUR RIGHTS MAY BE AFFECTED BY THE SETTLEMENT OF THE
       ACTION.

       This is a summary notice only. For additional information about the claims asserted in the

Actions, the Shareholder Demand and the terms of the proposed Settlement, please refer to the

documents filed in the Federal Derivative Action, the Stipulation, and the full-length Notice of

Proposed Settlement (the “Notice”). The Stipulation and Notice may be viewed via a link on the

“Investor Relations” page of Flowers’ website at https://www.flowersfoods.com.

       You have the right to object to the proposed Settlement and you may, but are not required,

to appear in person or through counsel at the Settlement Hearing to present such objections to the

Settlement or the award of attorneys’ fees and expenses.          However, no Current Flowers

Stockholder shall be permitted to object or be heard to present such objection to the approval of

the proposed Settlement and award of attorneys’ fees and expenses, unless that Current Flowers




                                                -2-
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 87 of 96



Stockholder has, at least twenty-one (21) calendar days prior to the Settlement Hearing, filed

with the Clerk of the Court (1) a written objection to the Settlement setting forth: (a) the

stockholder’s name, address, and telephone number; (b) the nature of the objection; (c) proof of

current ownership of Flowers stock, including the number of shares of Flowers stock and the date

of purchase; and (d) any documentation in support of such objection; and (2) if a Current Flowers

Stockholder intends to appear in person, or through counsel, and requests to be heard at the

Settlement Hearing, such stockholder must have provided, in addition to the requirements of

(1) above, (a) a written notice of such stockholder’s intention to appear; and (b) the identities of

any witnesses the stockholder intends to call at the Settlement Hearing and a statement as to the

subjects of their testimony, signed as authorized by the objecting stockholder.

       YOUR WRITTEN OBJECTIONS MUST BE ON FILE WITH THE CLERK OF THE

COURT NO LATER THAN ________ ___, 201_. The Court Clerk’s address is:

                       Clerk of the Court
                       C.B. King United States Courthouse
                       201 West Broad Avenue
                       Albany, Georgia 31701

       YOU ALSO MUST DELIVER COPIES OF THE MATERIALS TO THE DESIGNATED

COUNSEL FOR THE SETTLING PARTIES (BY HAND, OVERNIGHT COURIER, OR FIRST

CLASS MAIL).

Counsel’s addresses are:

                       Lead Counsel for Plaintiffs

                       William B. Federman
                       FEDERMAN & SHERWOOD
                       10205 N. Pennsylvania Avenue
                       Oklahoma City, OK 73120




                                                -3-
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 88 of 96



                       Counsel for Nominal Defendant Flowers

                       Michael J. McConnell
                       JONES DAY
                       1420 Peachtree Street N.E., Suite 800
                       Atlanta, GA 30309-3053

       Unless the Court orders otherwise, your objection will not be considered unless it is timely

filed with the Court and delivered to counsel identified above. Any person or entity who fails to

object or otherwise to request to be heard in the manner prescribed above will be deemed to have

waived the right to object to any aspect of the Settlement or otherwise request to be heard

(including the right to appeal) and will be forever barred from raising such objection or request to

be heard in this or any other action or proceeding.


           PLEASE DO NOT TELEPHONE THE COURT REGARDING THIS
                                NOTICE




                                                -4-
Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 89 of 96




           EXHIBIT E
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 90 of 96



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 VALDOSTA DIVISION

IN RE: FLOWERS FOODS INC.                            )
DERIVATIVE LITIGATION                                ) Master File No.: 7:18-cv-00084-WLS
                                                     )
                                                     )

            [PROPOSED] ORDER APPROVING DERIVATIVE SETTLEMENT
                  AND ORDER OF DISMISSAL WITH PREJUDICE

       This matter came before the Court for hearing pursuant to the Order of this Court, dated

___________, 2019 (“Order”), on Plaintiffs’ Motion for Final Approval of Derivative Settlement

(“Settlement”) set forth in the Stipulation and Agreement of Settlement, dated October 28, 2019

(the “Stipulation”) (Doc. ___). Due and adequate notice having been given of the Settlement, and

the Court having considered all papers filed and proceedings had herein, and otherwise being fully

informed in the premises and good cause appearing therefor, IT IS HEREBY ORDERED,

ADJUDGED AND DECREED that:

       1.      The Court GRANTS Plaintiffs’ Motion for Final Approval of Derivative Settlement

(Doc. ___).

       2.      This Order Approving Derivative Settlement and Order of Dismissal With

Prejudice (the “District Court Approval Order”) incorporates by reference the definitions in the

Stipulation, and all capitalized terms used herein shall have the same meanings as set forth in the

Stipulation (in addition to those capitalized terms defined herein).

       3.      The Court finds that the notice provided to Current Flowers Stockholders was the

best notice practicable under the circumstances of these proceedings and of the matters set forth

therein, including the Settlement set forth in the Stipulation, to all Persons entitled to such notice.

The notice fully satisfied the requirements of Federal Rule of Civil Procedure 23.1 and the

requirements of due process.
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 91 of 96



       4.      The Court finds that the terms of the Stipulation and Settlement are fair, reasonable,

and adequate as to each of the Settling Parties, and hereby finally approves the Stipulation and

Settlement in all respects, and orders the Settling Parties to implement and consummate its terms

to the extent the Settling Parties have not already done so. Without further order of the Court, the

Settling Parties may agree to reasonable extensions of time to carry out any of the provisions of

the Stipulation.

       5.      The Federal Derivative Action and all claims contained therein, as well as all of the

Released Claims, are dismissed WITH PREJUDICE. As among the Settling Parties, the parties

are to bear their own costs, except as otherwise provided in the Stipulation or below.

       6.      Upon the Effective Date, the Releasing Persons (on behalf of themselves and

derivatively on behalf of Flowers) shall be deemed to have, and by operation of the Judgment shall

have, fully, finally, and forever released, relinquished, and discharged the Released Persons from

the Released Claims. The Releasing Persons shall be deemed to have, and by operation of the

Judgment shall have, covenanted not to sue any Released Person with respect to any Released

Claims, and shall be permanently barred and enjoined from initiating, instituting, commencing,

maintaining, or prosecuting any of the Released Claims against any of the Released Persons. The

Releasing Persons shall be deemed to have waived and relinquished, to the fullest extent permitted

by law, the provisions, rights, and benefits of any state, federal, or foreign law, or principle of

common law, which may have the effect of limiting the foregoing release. The foregoing release

shall include a release of Unknown Claims.

       7.      Upon the Effective Date, Defendants and each of the other Released Persons shall

be deemed to have, and by operation of the Judgment shall have, fully, finally, and forever

released, relinquished, and discharged Plaintiffs, Shareholder, Plaintiffs’ Counsel, and



                                                -2-
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 92 of 96



Shareholder’s Counsel from all claims, sanctions, actions, liabilities, or damages arising out of,

relating to, or in connection with the institution, prosecution, assertion, settlement, or resolution

of the Actions, the Shareholder Demand, or the Released Claims. The foregoing release includes

a release of Unknown Claims.

        8.      Notwithstanding ¶¶ 6 through 7 above, nothing in this District Court Approval

Order or the Judgment shall provide a release of any claims to enforce the Stipulation, the

Settlement, or the Judgment or bar any action by any Settling Party to enforce the terms of the

Stipulation, the Settlement, or the Judgment. In addition, nothing in ¶¶ 6 through 7 above is

intended to release any rights to indemnification, insurance coverage, or advancement of expenses

that any Released Person has or may have under any insurance policy, contract, bylaw, or charter

provision, or under Georgia law, including, but not limited to, any rights any Released Person has

or may have related to any pending or threatened civil or government proceedings.

        9.      The Court hereby approves the Fee Award as fair and reasonable, which amount

shall be paid to Plaintiffs’ Counsel and Shareholder’s Counsel in accordance with the terms set

forth in the Stipulation.

        10.     The Court hereby approves the Service Awards to be paid in accordance with the

terms set forth in the Stipulation.

        11.     The provisions contained in the Stipulation (including any exhibits attached

thereto) shall not be deemed a presumption, concession, or admission by any Settling Party of

(i) any fault, liability, or wrongdoing, or (ii) lack of merit as to any facts or claims alleged or

asserted in the Actions or in any other action or proceeding. The provisions contained in the

Stipulation shall not be interpreted, construed, deemed, invoked, offered, or received into evidence

or otherwise used by any person in the Actions or in any other action or proceeding, whether civil,



                                                -3-
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 93 of 96



criminal, or administrative, except in connection with any proceeding to enforce the terms of the

Settlement. The Released Persons may file the Stipulation, this District Court Approval Order,

and/or the Judgment in any action that may be brought against them in order to support a defense

or counterclaim based on principles of res judicata, collateral estoppel, full faith and credit, breach

of contract, release, good faith settlement, judgment bar or reduction, or any other theory of claim

preclusion or issue preclusion or similar defense or counterclaim.

       12.     During the course of the Federal Derivative Action, the parties and their respective

counsel at all times complied with the requirements of Federal Rule of Civil Procedure 11.

       13.     Without affecting the finality of this District Court Approval Order and the

Judgment in any way, this Court hereby retains continuing jurisdiction over the Federal Derivative

Action to enter any further orders as may be necessary to effectuate, implement, and enforce the

Stipulation and the Settlement provided for therein and the provisions of this District Court

Approval Order. The Settling Parties and each Current Flowers Stockholder are hereby deemed

to have irrevocably submitted to the exclusive jurisdiction of this Court for the purpose of any suit,

action, proceeding, or dispute arising out of or relating to the Settlement or the Stipulation,

including the exhibits thereto, and only for such purposes. Without limiting the generality of the

foregoing, and without affecting the finality of the Judgment, the Court retains exclusive

jurisdiction over any such suit, action, or proceeding. Solely for purposes of such suit, action, or

proceeding, to the fullest extent they may effectively do so under applicable law, the Settling

Parties and Current Flowers Stockholders are hereby deemed to have irrevocably waived and

agreed not to assert, by way of motion, as a defense or otherwise, any claim or objection that they

are not subject to the jurisdiction of this Court, or that this Court is, in any way, an improper venue

or an inconvenient forum.



                                                 -4-
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 94 of 96



       14.     In the event that the Settlement does not become effective in accordance with the

terms of the Stipulation, the parties shall move the Court to vacate this District Court Approval

Order and the Judgment, so that all Orders entered and releases delivered in connection with the

Stipulation, District Court Approval Order, and Judgment shall be null and void, except as

otherwise provided for in the Stipulation.

       15.     This District Court Approval Order and the Judgment is a final and appealable

resolution in the Federal Derivative Action as to all claims and the Court directs immediate entry

of the Judgment forthwith by the Clerk in accordance with Rule 58, Federal Rules of Civil

Procedure, dismissing the Federal Derivative Action with prejudice.

       IT IS SO ORDERED.



DATED:
                                             THE HONORABLE W. LOUIS SANDS
                                             SENIOR UNITED STATES DISTRICT JUDGE




                                               -5-
Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 95 of 96




           EXHIBIT F
       Case 7:18-cv-00084-WLS Document 27-1 Filed 10/28/19 Page 96 of 96



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 VALDOSTA DIVISION

IN RE: FLOWERS FOODS INC.                          )
DERIVATIVE LITIGATION                              ) Master File No.: 7:18-cv-00084-WLS
                                                   )
                                                   )

                                    [PROPOSED] JUDGMENT

       Plaintiffs William D. Wrigley and Stephen Goldberger, having moved for final approval

of the derivative settlement set forth in the Stipulation and Agreement of Settlement, dated October

28, 2019, and the matter having come before the Honorable W. Louis Sands, Senior United States

District Judge, and the Court, on ____________, 2019, having issued its Order Approving

Derivative Settlement and Order of Dismissal with Prejudice, and having directed the Clerk of the

Court to enter judgment, it is hereby ORDERED, ADJUDGED AND DECREED:

       1.      This Judgment incorporates by reference the Court’s Order Approving Derivative

Settlement and Order of Dismissal with Prejudice dated ____________, 2019; and

       2.      That for the reasons stated in, and pursuant to the terms set forth in, the Court’s

Order Approving Derivative Settlement and Order of Dismissal with Prejudice dated

______________, 2019, Plaintiff’s Motion for Final Approval of Derivative Settlement is granted;

accordingly, this case is closed.



DATED:
                                              THE HONORABLE W. LOUIS SANDS
                                              SENIOR UNITED STATES DISTRICT JUDGE
